Exhibit 10.2

EXECUTION VERSION

TERM LOAN CREDIT AGREEMENT

dated as of May 10, 2019

among

BRISTOW GROUP INC.,

as Holdings and the Lead Borrower,

BRISTOW HOLDINGS COMPANY LTD. III,

as the Co-Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

ANKURA TRUST COMPANY, LLC

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE I    DEFINITIONS; CONSTRUCTION   

Section 1.1. Definitions

     1  

Section 1.2. Classifications of Term Loans and Borrowings

     32  

Section 1.3. Accounting Terms and Determination

     32  

Section 1.4. Terms Generally

     32  

Section 1.5. Dutch Terms

     33   ARTICLE II    AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS   

Section 2.1. Term Loan Commitments

     34  

Section 2.2. Requests for Term Loans

     34  

Section 2.3. Funding of Borrowings

     34  

Section 2.4. Interest Elections

     35  

Section 2.5. Repayment of Term Loans

     36  

Section 2.6. Evidence of Indebtedness

     36  

Section 2.7. Optional Prepayments

     36  

Section 2.8. Mandatory Prepayments

     37  

Section 2.9. Interest on Term Loans

     38  

Section 2.10. Fees

     39  

Section 2.11. Computation of Interest and Fees

     39  

Section 2.12. Illegality

     39  

Section 2.13. Increased Costs

     40  

Section 2.14. Funding Indemnity

     41  

Section 2.15. Taxes

     41  

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     43  

Section 2.17. Mitigation of Obligations

     44  

Section 2.18. Inability to Determine Interest Rate

     45  

Section 2.19. Successor Eurodollar Rate

     45  

Section 2.20. Equity Conversion Option

     46  

Section 2.21. Co-Borrowers

     46   ARTICLE III    CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF
TERM LOANS   

Section 3.1. Conditions To Effectiveness

     47  

Section 3.2. Delivery of Documents

     50   ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1. Existence; Power

     50  

Section 4.2. Organizational Power; Authorization

     50  

Section 4.3. Governmental Approvals; No Conflicts

     50  

Section 4.4. Financial Statements, No Material Adverse Effect

     50  

 

i



--------------------------------------------------------------------------------

Section 4.5. Litigation and Environmental Matters

     51  

Section 4.6. Compliance with Laws and Agreements

     51  

Section 4.7. Investment Company Act, Etc.

     51  

Section 4.8. Taxes; Fees

     51  

Section 4.9. Margin Regulations

     52  

Section 4.10. ERISA

     52  

Section 4.11. Ownership of Property

     52  

Section 4.12. Disclosure

     52  

Section 4.13. Labor Relations

     53  

Section 4.14. Subsidiaries

     53  

Section 4.15. [Intentionally omitted]

     53  

Section 4.16. OFAC

     53  

Section 4.17. Compliance with Patriot Act and Other Laws

     53  

Section 4.18. English Security Documents

     53  

Section 4.19. Netherlands Security Documents

     53  

Section 4.20. EEA Financial Institution; Other Regulations

     54  

Section 4.21. Material Contracts

     54  

Section 4.22. Aircraft Interests

     54  

Section 4.23. Aircraft Operator

     54   ARTICLE V    AFFIRMATIVE COVENANTS   

Section 5.1. Financial Statements and Other Information

     54  

Section 5.2. Notices of Material Events

     56  

Section 5.3. Existence; Conduct of Business

     56  

Section 5.4. Compliance with Laws, Etc.

     56  

Section 5.5. Payment of Obligations

     56  

Section 5.6. Books and Records

     57  

Section 5.7. Visitation, Inspection, Etc.

     57  

Section 5.8. Maintenance of Properties; Insurance

     57  

Section 5.9. Use of Proceeds

     57  

Section 5.10. Additional Subsidiaries

     57  

Section 5.11. Further Assurances, Additional Collateral

     59  

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral

     60  

Section 5.13. Sanctions; Anti-Corruption Laws

     62  

Section 5.14. Lender Calls

     62  

Section 5.15. Certain Other Bankruptcy Matters

     62  

Section 5.16. [Reserved]

     62  

Section 5.17. Operation and Maintenance

     62  

Section 5.18. Post-Closing Matters

     64   ARTICLE VI    FINANCIAL COVENANT   

Section 6.1. Variance Testing

     64   ARTICLE VII    NEGATIVE COVENANTS   

Section 7.1. Indebtedness

     65  

 

ii



--------------------------------------------------------------------------------

Section 7.2. Negative Pledge

     66  

Section 7.3. Fundamental Changes

     66  

Section 7.4. Loans and Other Investments, Etc.

     66  

Section 7.5. Restricted Payments

     67  

Section 7.6. Sale of Assets

     67  

Section 7.7. Transactions with Affiliates

     68  

Section 7.8. Restrictive Agreements

     68  

Section 7.9. Hedging Transactions

     69  

Section 7.10. Amendment to Material Documents

     69  

Section 7.11. Accounting Changes

     69  

Section 7.12. Specified Aircraft SPVs

     70  

Section 7.13. Additional Subsidiaries

     70  

Section 7.14. Specified Subsidiaries

     70   ARTICLE VIII    EVENTS OF DEFAULT   

Section 8.1. Events of Default

     70  

Section 8.2. Application of Proceeds

     73   ARTICLE IX    THE ADMINISTRATIVE AGENT   

Section 9.1. Appointment of Administrative Agent

     74  

Section 9.2. Nature of Duties of Administrative Agent

     75  

Section 9.3. Lack of Reliance on the Administrative Agent

     75  

Section 9.4. Certain Rights of the Administrative Agent

     76  

Section 9.5. Reliance by Administrative Agent

     76  

Section 9.6. The Administrative Agent in its Individual Capacity

     76  

Section 9.7. Successor Administrative Agent

     76  

Section 9.8. Authorization to Execute other Loan Documents

     77  

Section 9.9. Parallel Debt

     77   ARTICLE X    MISCELLANEOUS   

Section 10.1. Notices

     78  

Section 10.2. Waiver; Amendments

     80  

Section 10.3. Expenses; Indemnification

     81  

Section 10.4. Successors and Assigns

     83  

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     86  

Section 10.6. WAIVER OF JURY TRIAL

     87  

Section 10.7. Right of Setoff

     87  

Section 10.8. Counterparts; Integration

     88  

Section 10.9. Survival

     88  

Section 10.10. Severability

     88  

Section 10.11. Confidentiality

     88  

Section 10.12. Interest Rate Limitation

     89  

Section 10.13. Waiver of Effect of Corporate Seal

     89  

Section 10.14. Patriot Act

     89  

Section 10.15. Officer’s Certificates

     89  

 

iii



--------------------------------------------------------------------------------

Section 10.16. Effect of Inclusion of Exceptions

     89  

Section 10.17. Intercreditor Agreement

     89  

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     90  

Section 10.19. Export Controls

     91  

Section 10.20. Judgment Currency

     91  

Section 10.21. Waiver of Immunity

     91   ARTICLE XI    GUARANTEE   

Section 11.1. Guarantee

     91  

Section 11.2. Obligations Not Waived

     92  

Section 11.3. Security

     92  

Section 11.4. Guarantee of Payment

     92  

Section 11.5. No Discharge or Diminishment of Guarantee

     92  

Section 11.6. Defenses Waived

     93  

Section 11.7. Agreement to Pay; Subordination

     93  

Section 11.8. General Limitation on Guarantee Obligations

     94  

Section 11.9. Information

     94  

Section 11.10. Covenant; Representations and Warranties

     94  

Section 11.11. Stay of Acceleration

     94   ARTICLE XII    PROVISIONS RELATING TO U.K. SAR CONTRACT.   

Section 12.1.                 

     94  

Section 12.2.                 

     95   ARTICLE XIII    ITAR   

Section 13.1. ITAR

     95  

Schedules

 

Schedule I

     -     

Guarantors

Schedule II

     -     

Commitment Amounts

Schedule III

     -     

SAR Addendum

Schedule 3.1

     -     

Aircraft

Schedule 4.14

     -     

Subsidiaries

Schedule 5.12

     -     

Exceptions to Title and Aircraft Collateral

Schedule 5.18

     -     

Post-Closing Matters

Schedule 7.1

     -     

Existing Indebtedness

Schedule 7.2

     -     

Existing Liens

Schedule 7.4

     -     

Existing Investments

Schedule 7.12

     -     

Specified Foreign Subsidiaries

Schedule 8.1

     -     

Debtors

 

iv



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

     -     

Form of Term Loans Note

Exhibit B

     -     

Form of Assignment and Acceptance

Exhibit C

     -     

[Reserved]

Exhibit D

     -     

Form of Compliance Certificate

Exhibit E

     -     

Form of Notice of Term Loan Borrowing

Exhibit F

     -     

Form of Notice of Conversion/Continuation

 

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 10, 2019, by and among BRISTOW GROUP INC., a Delaware corporation
(“Holdings” and the “Lead Borrower”), BRISTOW HOLDINGS COMPANY LTD. III, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Co-Borrower”), each of the other Persons identified on
Schedule I (the “Guarantors”), the several financial institutions and lenders
from time to time party hereto (the “Lenders”) and ANKURA TRUST COMPANY, LLC, in
its capacity as administrative agent and collateral agent for the Lenders (in
such capacities, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrowers have requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed, to extend a term
loan credit facility to the Borrowers on the terms of this Agreement;

WHEREAS, Holdings and certain of its Subsidiaries anticipate filing voluntary
petitions with the Bankruptcy Court initiating the Cases promptly following the
effectiveness of this Agreement; and

WHEREAS, the proceeds of the Term Loans will be used to, among other things,
fund the working capital, liquidity requirements and general corporate purposes
of the Loan Parties and their Subsidiaries during the pendency of the Cases; and

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person at any time, any other Person at any
time that directly, or indirectly through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, such Person. For the purposes
of this definition, “Control” shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person or (ii) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by control or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” have the meanings correlative thereto.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.

“Aircraft” means a rotorcraft that, for its horizontal motion, depends
principally on its engine-driven rotors.

“Aircraft 92001” means helicopter model AW189 bearing manufacturer’s serial
number 92001 and its equipment.

“Aircraft 92006” means helicopter model AW189 bearing manufacturer’s serial
number 92006 and its equipment.

“Aircraft 92007” means helicopter model AW189 bearing manufacturer’s serial
number 92007 and its equipment.

“Aircraft 92008” means helicopter model AW189 bearing manufacturer’s serial
number 92008 and its equipment.

“Aircraft 92009” means helicopter model AW189 bearing manufacturer’s serial
number 92009 and its equipment.

“Aircraft 92010” means helicopter model AW189 bearing manufacturer’s serial
number 92010 and its equipment.

“Aircraft Collateral” shall mean those Aircraft, aircraft frames and aircraft
equipment, in each case to the extent described in the Aircraft Collateral
Schedule, in which a security interest has been or is required to be granted by
the Borrower or any other Loan Party to the Administrative Agent for the benefit
of the Secured Parties pursuant to an Aircraft Security Agreement (excluding for
the avoidance of doubt, Excluded Aircraft).

“Aircraft Collateral Schedule” shall mean Schedule 5.12(a) to this Agreement as
updated from time to time.

“Aircraft-Related Collateral” means (i) all Engines, rotor blades, rotor blade
components, auxiliary power units (as applicable), and other equipment,
avionics, appurtenances, and accessions attached to, installed on or associated
with the Aircraft Collateral from time to time and any substitutions therefor;
(ii) all general intangibles, insurance and restitution proceeds, warranties,
leases, maintenance contracts, charters, revenues, rents, and receivables,
whether arising under intercompany leases or third party leases, charters, or
contracts, in each case as related to the Aircraft Collateral and except to the
extent constituting Excluded Assets pursuant to clause (2) of definition thereof
and to the extent constituting Aircraft-Related Excluded Collateral; (iii) all
sales proceeds and other proceeds relating to Aircraft Collateral; (iv) all
logs, manuals, certificates, data, inspection, modification, maintenance,
engineering, technical, and overhaul records relating to the Aircraft Collateral
or their Engines, rotor blades, rotor blade components, auxiliary power units
(if applicable), avionics, appurtenances, accessions, equipment and parts, and
(v) Company Additions under clause (i) of the definition thereof relating to
Aircraft Collateral.

 

2



--------------------------------------------------------------------------------

“Aircraft-Related Excluded Collateral” means (i) all engines, rotor blades,
rotor blade components, auxiliary power units (as applicable), and other
equipment, avionics, appurtenances, and accessions attached to or installed on
the Excluded Aircraft from time to time and any substitutions therefor; (ii) all
general intangibles (including in respect of contracts for purchase or
construction), insurance and restitution proceeds, warranties, leases,
maintenance contracts, charters, revenues, rents, and receivables, whether
arising under intercompany leases or third party leases, charters, or contracts,
in each case as related to the Excluded Aircraft; (iii) all sales proceeds and
other proceeds relating to Excluded Aircraft; (iv) all amounts payable in
consequence of a claim under the Borrower’s or other Guarantor’s liability
insurance required to be paid to third parties (other than the Borrower and its
Subsidiaries) whether relating to Excluded Aircraft or Aircraft Collateral;
(v) all warranties relating to Excluded Aircraft or Aircraft Collateral assigned
or required to have been assigned to any maintenance provider or superseded by a
maintenance contract; (vi) all relinquished engines, rotorblades, parts,
avionics, appurtenances, accessions, and equipment removed from Aircraft
Collateral or Excluded Aircraft and returned to a maintenance provider;
(vii) all logs, manuals, certificates, data, inspection, modification,
maintenance, engineering, technical, and overhaul records relating to the
Excluded Aircraft or their engines, rotor blades, rotor blade components,
auxiliary power units (if applicable), avionics, appurtenances, accessions,
equipment and parts, and (viii) Company Additions relating to Excluded Aircraft
and Company Additions under clause (ii) of the definition thereof relating to
Aircraft Collateral.

“Aircraft Security Agreement” shall mean, collectively, (i) all aircraft
security agreements, executed by a Loan Party and delivered to the
Administrative Agent, granting the Administrative Agent a lien over any Aircraft
Collateral registered in the U.S.; (ii) any additional aircraft security
agreements, in substantially the form of Aircraft Security Agreement described
in clause (i) with such changes as are required to make it comply with the rules
and regulations of the Jurisdiction of Registration of such Aircraft, and
(iii) any other form of security documentation (including mortgages) in form,
scope and terms agreed to by the Administrative Agent and the Borrower (and
covering property or Collateral, including real estate, agreed to by the
Administrative Agent and the Borrower), executed by a Loan Party and delivered
to the Administrative Agent (including, for the avoidance of doubt, the First
Lien Aircraft Security Agreement and the Second Lien Aircraft Security
Agreement).

“Aircraft Substitution” means the exchange of one or more Aircraft included in
the Aircraft Collateral and Aircraft-Related Collateral related thereto for one
or more Eligible Aircraft and Aircraft-Related Collateral related thereto;
provided that, (i) in each case, the Substitution Closing Conditions shall have
been satisfied with respect to such Eligible Aircraft and Aircraft-Related
Collateral related thereto on or prior to the date on which the Aircraft
Substitution occurs as if such Eligible Aircraft was Aircraft Collateral on the
Effective Date and providing for validity and perfection of Liens on such
substitute Collateral equal to or greater than the Collateral being replaced;
and (ii) Holdings shall have given the Administrative Agent not less than three
days (or such shorter period as the Administrative Agent may agree) prior
written notice before an Aircraft Substitution shall be effective.

“Anti-Corruption Law” means, as to any person, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption laws of the European Union.

“Applicable Foreign Jurisdiction” means, each of Canada, the Netherlands, the
United Kingdom, Panama and Cayman Islands.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Borrowing and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Borrowing.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date, with respect to all Term Loans
outstanding on any date, a percentage per annum equal to (i) 7.00% for Term
Loans that are Eurodollar Rate Loans and (ii) 6.00% for Term Loans that are Base
Rate Loans.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Approved Lender” means (i) each Lender party to this Agreement as of the
Effective Date, (ii) any fund or similar investment vehicle the investment
decisions with respect to which are made by an (x) any Lender party to this
Agreement as of the Effective Date or (y) investment manager or other Person
that manages a Lender party to this Agreement as of the Effective Date and
(iii) the Affiliates of each of the foregoing to the extent that the investment
decisions with respect to which are made as specified in (x) and (y) above.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Assurance Letter” shall mean a letter to the Department and signed by the
Administrative Agent, all Lenders as of the Effective Date, the Borrower,
Bristow Helicopter Group Limited and others, giving assurances to the Department
with respect to the U.K. SAR Contract.

“Average Debt” of the Borrower, as of any date, shall mean (i) the sum of
consolidated debt on the balance sheet of the Borrower for the Borrower’s two
most recently completed Fiscal Years, as set forth in the consolidated balance
sheet contained in the annual audit report of the Borrower for such Fiscal
Years, divided by (ii) 2.

“Aviation Authority” means, in respect of an Aircraft, the aviation authority of
the Jurisdiction of Registration of that Aircraft and any successors thereto or
other Governmental Authority which shall have control or supervision of civil
aviation in the Jurisdiction of Registration or have jurisdiction over the
registration, airworthiness or operation of, or other matters relating to, that
Aircraft.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“BALL” shall mean Bristow Aircraft Leasing Limited, a private limited company
incorporated in England with company number 10289512.

 

4



--------------------------------------------------------------------------------

“BALL SPV” means Bristow Aircraft Leasing II Ltd., a private limited company
incorporated in England with company number 11983338.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas or any other court having jurisdiction over the Cases
from time to time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, administrative receiver, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business or assets appointed for it,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, (ii) any domestic or foreign law relating to
liquidation, administration, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, debt adjustment, receivership or similar debtor relief from time
to time in effect and affecting the rights of creditors generally (including
without limitation any plan of arrangement provisions of applicable corporation
statutes), and (iii) any order made by a court of competent jurisdiction in
respect of any of the foregoing.

“Base Rate” shall mean the highest of (i) the rate of interest per annum from
time to time published in the “Money Rates” section of The Wall Street Journal
as being the “Prime Lending Rate” or, if more than one rate is published as the
“Prime Lending Rate”, the highest of such rates, as in effect from time to time
(the “Prime Rate”), (ii) the Federal Funds Rate, as in effect from time to time,
plus one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate for
a period of one-month (after giving effect to the “floor” set forth in the
definition thereof) plus 1.00%. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in Section 2.21(e).

 

5



--------------------------------------------------------------------------------

“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type,
made, converted or continued on the same date and in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.

“BriLog” means BriLog Leasing Ltd.

“BriLog Aircraft Leases” shall mean the Leases from BriLog to Bristow
Helicopters Limited with respect to the Specified BriLog Aircraft.

“BriLog SPV” means BriLog Leasing Ltd. II.

“Bristow Competitor” shall mean any Person (other than the Borrower or any
Subsidiary or Affiliate thereof) that provides aviation (i) services to the oil
and gas industry; (ii) search and rescue operations; or (iii) military training;
provided that, Bristow Competitor will not include any fixed or similar
investment vehicle that holds investments in any such Person.

“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in New York, New York; provided that when
used in connection with a Eurodollar Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in the London
interbank market.

“Capital Lease Obligations” of any Person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP in effect as of October 12, 2012, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

“Capital Stock” shall mean, of the Borrowers or any of its Subsidiaries,

(1) in the case of a corporation, corporate stock or, in the case of a company,
shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person

but, in each case, excluding any debt securities convertible into such equity.

“Cases” means, collectively, the Chapter 11 bankruptcy cases expected to be
initiated by the Debtors in the Bankruptcy Court and administratively
consolidated.

“Cash Collateral Order” shall mean one or more orders entered by the Bankruptcy
Court approving the authority to use cash collateral and grant adequate
protection to the Lenders, including any interim and/or final orders, entered in
the Cases, together with all extensions, modifications and amendments thereto,
and that, in each case (x) is in form and substance satisfactory to the Required
Lenders, (y) has not been vacated, reversed or stayed and (z) has not been
amended or modified in a manner adverse in any material respect to the rights of
the Lenders except as agreed in writing by the Required Lenders in their sole
discretion.

 

6



--------------------------------------------------------------------------------

“Cash Flow Forecast” means a projected statement of sources and uses of cash for
the Borrower and its Subsidiaries on a consolidated basis, broken down by weeks,
including the anticipated uses of the proceeds of the Term Loans for each week
during such period, in form and detail reasonably satisfactory to the advisors
to the Administrative Agent and the Lenders (it being understood that the form
and detail of any Cash Flow Forecast shall be deemed to be reasonably
satisfactory to the advisors to the Administrative Agent and the Lenders so long
as such Cash Flow Forecast is substantially consistent in form and detail with
the Cash Flow Forecast most recently provided to the Lenders on or prior to the
Effective Date).

“Cash Management Order” shall mean one or more orders entered by the Bankruptcy
Court, including any interim and/or final orders, entered in the Cases, together
with all extensions, modifications and amendments thereto, and that, in each
case (x) is in form and substance reasonably satisfactory to the Required
Lenders, (y) has not been vacated, reversed or stayed and (z) has not been
amended or modified in a manner adverse in any material respect to the rights of
the Lenders except as agreed in writing by the Required Lenders in their sole
discretion.

“Casualty” shall mean (a) a casualty involving Collateral or the Specified
Aircraft that results in a loss or a constructive total loss of such Collateral
or the Specified Aircraft (treating engines and auxiliary power units separately
when a Casualty is limited to such items), (b) a condemnation, confiscation,
seizure or requisition of the Collateral or the Specified Aircraft of use that
continues for more than one hundred eighty (180) days or (c) the receipt of the
option exercise fee in relation to a Specified Aircraft by Holdings or any of
its Subsidiaries (including BALL or BALL SPV) in the event that the Department
exercises its right, in its sole discretion, to require the transfer of
ownership of any Specified Aircraft under the U.K. SAR Contract Condition 58.

“Cayman Security Documents” means the Cayman Islands law governed share charges
over the shares of Bristow Holdings Company Ltd. III and BriLog SPV.

“Cayman Share Charges” shall mean the Cayman Islands law-governed equitable
charge over shares granted by Bristow Holdings Company Ltd. over all of the
issued and outstanding shares in the Co-Borrower in favour of the Administrative
Agent, for the ratable benefit of the Secured Parties and the Cayman Islands
law-governed equitable charge over shares granted by BriLog Leasing Ltd. over
all of the issued and outstanding shares in BriLog SPV in favour of the
Administrative Agent, for the ratable benefit of the Secured Parties.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole, to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 50% or more of the outstanding shares of the
voting stock of the Borrower, or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (x) members of the board of directors on the Effective Date,
(y) nominated, appointed or approved by the board of directors nor (z) appointed
by directors so nominated, appointed or approved; provided, however, that, with
respect to clause (ii) above a transaction in which the Borrower becomes a
Subsidiary of another Person (other than a Person that is an individual) shall
not constitute a Change in Control if:

 

7



--------------------------------------------------------------------------------

(a) the stockholders of the Borrower immediately prior to such transaction
“beneficially own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding voting stock of the
Borrower immediately following the consummation of such transaction;

(b) immediately following the consummation of such transaction, no “person” (as
such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), “beneficially owns” (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Borrower; and

(c) the occurrence of the events described in (a) or (b) above shall not be
deemed a “Change in Control” if such events occur as a result of the Cases.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its Applicable Lending Office) (or for purposes
of Section 2.13(b), by such Lender’s parent corporation, if applicable) with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement;
it being understood, for the avoidance of doubt, that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives made or issued by any Governmental Authority thereunder or in
connection therewith (whether or not having the force of law), and related acts
of compliance as described in clause (c) of this definition, and (ii) all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity (A) promulgated by the Bank for International Settlements or the Basel
Committee on Banking Supervision (or any successor or similar authority) and
made or issued by any Governmental Authority or (B) made or issued by the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
and related acts of compliance as described in clause (c) of this definition,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated, made or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all property wherever located and whether now owned or
at any time acquired after the Effective Date by the Borrower or any Guarantor
as to which a Lien is granted, or is purported to be granted, under the Security
Documents to secure the Obligations (including any Facility Guarantee).

“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement dated as of March 6, 2018 among the Borrower, certain of the
Guarantors party thereto, U.S. Bank National Association, as trustee and
collateral agent (as amended or supplemented from time to time).

 

8



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Additions” means in respect of an Aircraft Collateral or an Excluded
Aircraft (i) additional accessories, parts, devices, or equipment, but only if
such accessories, parts, devices, or equipment (A) are not required to be
incorporated or installed in or attached to such aircraft (or its engine)
pursuant to applicable requirements of the FAA or other jurisdiction in which
the related aircraft may be registered; and (B) will not impair the originally
intended function or use of such aircraft; and (ii) the personal effects of any
passenger (if owned by a Borrower or any Guarantor).

“Compliance Certificate” shall mean a certificate from the chief financial
officer, treasurer or controller of the Borrower in the form of, and containing
the certifications set forth in, the certificate attached hereto as Exhibit D.

“Contractor” shall mean Bristow Helicopters Limited, a company established under
the laws of England.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Corrosion Settlement Agreement” shall mean the settlement agreement on
corrosion between Leonardo S.p.a, LMWL, BriLog and the Lead Borrower dated
20 February 2018.

“Debtors” shall mean the Persons identified on Schedule 8.1, each of which shall
be a debtor and debtor-in-possession in the Cases following the Petition Date.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning given to such term in Section 2.9(b).

“Department” shall mean the United Kingdom Department for Transport and its
executive agencies, including the Maritime and Coastguard Agency.

“Direct Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
that is a Direct Wholly Owned Subsidiary.

“Direct Wholly Owned Foreign Subsidiary” shall mean any Direct Wholly Owned
Subsidiary that is not a Direct Wholly Owned Domestic Subsidiary.

“Direct Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower, all
of the Capital Stock of which (other than directors’ qualifying shares) is owned
by the Borrower directly all of whose Capital Stock (other than directors’
qualifying shares) is at the time owned, directly or indirectly by the Lead
Borrower.

“Disclosed Existing Sublease” shall have the meaning assigned to such term in
the definition of “Aircraft Permitted Liens” in the Aircraft Security Agreement.

 

9



--------------------------------------------------------------------------------

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event:

(1) matures (excluding any maturity as a result of an optional redemption by the
issuer thereof) or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

(2) is convertible or exchangeable for Indebtedness or other Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the issuer thereof); or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
each case, on or prior to the date that is 91 days after the Maturity Date;

provided that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders thereof (or
of any security into which it is convertible or for which it is exchangeable)
have the right to require the issuer to repurchase such Capital Stock (or such
security into which it is convertible or for which it is exchangeable) upon the
occurrence of any of the events constituting an asset sale or a change of
control shall not constitute Disqualified Stock if such Capital Stock (and all
such securities into which it is convertible or for which it is exchangeable)
provides that the issuer thereof will not repurchase or redeem any such Capital
Stock (or any such security into which it is convertible or for which it is
exchangeable) pursuant to such provisions prior to compliance by the Borrower
with the applicable provisions of this Agreement.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender (or an Affiliate of such Lender) specified as its “Domestic Lending
Office” in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

“Effective Date Jurisdiction” means the Jurisdiction of Registration of any
Aircraft Collateral owned by any Loan Party on the Effective Date (it being
understood that the only such jurisdiction is the United States of America).

“Eligible Aircraft” means any one or more aircraft (“substitution aircraft”) (i)
which has (or jointly have) a fair market value (as determined by Holdings in
consultation with the Lenders or their advisors, and including Aircraft
Collateral and Aircraft-Related Collateral related thereto) equal to or greater
than the fair market value of one or more Aircraft included in the Aircraft
Collateral and Aircraft-Related Collateral related thereto being replaced by the
substitution aircraft; and (ii) which substitution aircraft is (or are)
registered (A) in any Effective Date Jurisdiction, or (B) in any jurisdiction in
which Holdings or any Subsidiary is required to perform helicopter
transportation services for customers, the performance of services in which
would not invalidate Holdings’ required insurance coverage.

“Engine” at any date of determination, with respect to any Aircraft Collateral,
shall have the meaning given to such term in the applicable Aircraft Security
Agreement or supplement thereto.

“English Loan Party” means any Loan Party incorporated in England.

“English Security Documents” means an English law security document in relation
to the shares in BALL SPV and certain intercompany loan receivables owed to
Bristow Cayman Ltd. by Bristow Helicopter Group Limited and any other Security
Document governed by English law.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender (or an Affiliate of such Lender) specified as its “Eurodollar
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Liabilities” has the meaning assigned to that term in Regulation D.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, the higher of (x) 2.50% per annum and
(y) an interest rate per annum equal to the rate per annum obtained by dividing
(a) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time), two (2) Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the “Eurodollar Rate” shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which deposits in

 

12



--------------------------------------------------------------------------------

Dollars in the approximate amount of the Eurodollar Rate Loan comprising part of
such Borrowing would be offered by the Administrative Agent to major banks in
the London interbank Eurodollar market at their request at or about 10:00 a.m.
(New York, New York time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period, by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing, the reserve
percentage expressed as a decimal (rounded upwards to the next 1/100th of 1%)
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System
with respect to liabilities or assets consisting of or including Eurodollar
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined) having a term equal to such Interest Period.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Accounts” means (a) deposit accounts exclusively used for payroll,
payroll taxes or employee benefits (including, without limitation, pension fund
accounts and 401(k) accounts), (b) deposit accounts exclusively used for taxes,
including, without limitation, sales taxes, (c) escrow accounts, (d) fiduciary
or trust accounts or cash collateral accounts supporting letters of credit
permitted by this Agreement, (e) deposit accounts that are zero balance
accounts, (f) deposit accounts and securities accounts with a balance at all
times less than $500,000 individually or $5,000,000 in the aggregate and
(g) securities accounts opened in connection with the Existing Senior Secured
Notes, and shall include, in the case of clauses (a) through (g), all funds,
financial assets and other property held therein.

“Excluded Aircraft” means any currently owned or after-acquired aircraft that
neither Holdings nor any Guarantor is required to pledge nor opts to pledge
under the terms of this Agreement (including any such aircraft released from the
Administrative Agent’s Lien in accordance with the Loan Documents) and all
fixed-wing aircraft. For the avoidance of doubt, Aircraft Collateral and
Aircraft-Related Collateral shall not constitute Excluded Aircraft.

“Excluded Aircraft Collateral” means the (i) Excluded Aircraft and (ii) the
Aircraft-Related Excluded Collateral.

“Excluded Assets” means the following (unless or until such assets are expressly
pledged to, or a Lien thereon is expressly granted to, the Administrative
Agent):

(1) all Excluded Aircraft Collateral;

(2) any lease, license, contract, agreement, asset or other general intangible,
in each case permitted under this Agreement, to the extent that a grant of a
security interest therein (i) would violate applicable law or (ii) would violate
or invalidate such lease, license, contract, agreement, asset or other general
intangible or create a right of termination in favor of any other party thereto
(other than the Borrower or any Subsidiary) or requires a consent not obtained
of any

 

13



--------------------------------------------------------------------------------

governmental authority or another Person (other than the Borrower or a
Subsidiary of the Borrower) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (if the Uniform
Commercial Code is applicable thereto) or other applicable law (including the
Bankruptcy Code and including any applicable foreign law), other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code (if the Uniform Commercial Code is applicable
thereto) or other applicable law notwithstanding such prohibition;

(3) the 13.5% subordinated loan stock agreement between Bristow Aviation
Holdings Limited and Bristow International Panama S de. R.L;

(4) all collateral that secures, and substitution collateral that may from time
to time secure, the Existing Financings pursuant to their respective terms and
pursuant to refinancings or replacements thereof (provided that the value of
collateral securing any replacement or refinancing is not materially in excess
of the value of collateral securing such Existing Financings (as determined in
good faith by Holdings));

(5) [intentionally omitted];

(6) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(7) any assets or property secured by Liens incurred pursuant to clause (iv),
(v) or (xi) of the definition of Permitted Liens (but only so long as such Liens
are in place);

(8) all real property, whether fee owned or leased;

(9) motor vehicles and other assets subject to certificates of title (excluding
Aircraft Collateral and Aircraft-Related Collateral); and

(10) the Excluded Accounts and any amounts deposited in or items on credit
thereto;

provided that “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets that would otherwise constitute
Collateral (unless such proceeds products, substitutions or replacements
constitute Excluded Assets).

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located, (c) in the case of a Lender, any
withholding tax that (i) is imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, (ii) is imposed on amounts
payable to such Lender at any time that such Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, or (iii) is attributable
to such Lender’s failure to comply with Section 2.15(e), Section 2.15(f) or
Section 2.15(g), and (d) any United States federal withholding Taxes imposed
under FATCA.

 

14



--------------------------------------------------------------------------------

“Existing Collateral Agent” means U.S. Bank National Association, in its
capacity as trustee and collateral agent under the Existing Senior Secured Notes
Indenture, and its permitted successors.

“Existing Financings” means the Existing Credit Facilities and the Lease
Financings (each as defined in the Existing Senior Secured Notes Indenture).

“Existing Indebtedness” shall have the meaning set forth in Section 7.1(b).

“Existing Senior Secured Notes” means the 8.625% Senior Secured Notes due 2023
issued under the Existing Senior Secured Notes Indenture.

“Existing Senior Secured Notes Indenture” means that certain Indenture, dated as
of March 6, 2018 (as amended, supplemented, restated or otherwise modified), by
and among Borrower, certain of its subsidiaries and U.S. Bank National
Association, as trustee and collateral agent.

“Existing Senior Secured Notes Secured Parties” shall mean the secured parties
in respect of the Existing Senior Secured Notes.

“Facility Guarantee” means the Guarantee made by the Guarantors pursuant to
Article XI.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto and any fiscal or regulatory legislation, rules or practices
adopted pursuant to such intergovernmental agreements.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of May 10, 2019,
executed by Ankura Trust Company, LLC and accepted by the Borrower.

“First and Second Lien Security Agreement” means an agreement, substantially in
the form of the First Lien Security Agreement, executed by the parties thereto
in favor of the Administrative Agent and securing the Secured Obligations,
subject (with respect to certain Collateral as provided therein) to the Liens
created by the First Lien Security Agreement.

“First Lien Aircraft Security Agreement” means the Aircraft Security Agreement
executed by Bristow U.S. LLC, in favor of the Existing Collateral Agent,
securing the Existing Senior Secured Notes and covering certain Aircraft
registered in the United States.

 

15



--------------------------------------------------------------------------------

“First Lien Security Agreement” means the Security Agreement executed by the
parties thereto, in favor of the Existing Collateral Agent.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Security Documents” shall mean, collectively, the Netherlands Security
Documents, the English Security Documents, the Cayman Security Documents and the
Panama Security Documents.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary
described in clause (i), whether or not such Subsidiary is organized under the
laws of one of the fifty states of the United States or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any Contractual
Obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness; provided, that the term “Guarantee” shall not include
endorsements for collection or deposits in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” shall mean (x) each Person party hereto on the Effective Date and
listed on Schedule I and (y) each other Person that shall have become a
Guarantor pursuant to Section 5.10(a), in each case until released in accordance
with the Facility Guarantee or the other Loan Documents.

 

16



--------------------------------------------------------------------------------

“Hazardous Materials” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.

“Hedging Obligations” of any Person shall mean any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any interest rate or foreign
currency transaction (including an agreement with respect thereto) now existing
or hereafter entered into by such Person that is a rate swap, basis swap,
forward rate transaction, commodity swap, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collateral transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

“Holdings” shall have the meaning in the introductory paragraph hereof.

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade) that are treated as debt in accordance with GAAP;
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations for borrowed money of such Person treated as debt in
accordance with GAAP, (vi) all obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit, (vii) Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) Disqualified Stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insignificant Subsidiary” shall mean any Subsidiary which has total assets or
total revenues (on a consolidated basis with its Subsidiaries) of not more than
1% of the total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries); provided, that the total
assets and total revenues of all Subsidiaries that are so designated, as
reflected on the Borrower’s most recent consolidating balance sheet prepared in
accordance with GAAP, may not in the aggregate at any time exceed 5% of the
total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries).

 

17



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean a junior lien intercreditor agreement
substantially in the form of Exhibit C to the Collateral Agency Agreement, with
such changes thereto as agreed by the parties thereto.

“Interest Period” shall mean with respect to any Eurodollar Rate Borrowing a
period of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Maturity Date.

“International Interest” shall mean an “international interest” as defined in
the Treaty.

“International Registry” means the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein.

“Investment” shall have the meaning assigned to such term in Section 7.4.

“ITAR-Controlled Collateral” shall mean collateral which is subject to the
International Traffic in Arms Regulations by virtue of being listed on the
United States Munitions List.

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Aircraft Collateral is registered as of the relevant date of determination.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Legal Reservations” means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria
and other laws generally affecting the rights of creditors;

 

  (b)

the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty;

 

18



--------------------------------------------------------------------------------

  (c)

the accessory nature of certain security interests;

 

  (d)

the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
contract or agreement over which security has purportedly been created;

 

  (e)

similar principles, rights and defences under the laws of the jurisdiction of
its organization or incorporation of a Loan Party;

 

  (f)

regardless of whether Security is expressed to have a particular ranking or
type, it may as a matter of law, take effect in a manner other than as so
expressed; and

 

  (g)

any other matters which are set out as qualifications or reservations as to
matters of law in any legal opinion delivered pursuant to or in connection with
this Agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company
admits in writing its inability to pay its debts as they become due, or (ii) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, under the Bankruptcy Code, or such Lender or its Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“Leonardo Aircraft” means Aircraft 92007, Aircraft 92008, Aircraft 92009 and
Aircraft 92010.

“Leonardo Aircraft Subleases” shall mean the subleases from BALL to Bristow
Helicopters Limited with respect to the Leonardo Aircraft.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.

“LMWL” means Leonardo MW Ltd., a company incorporated in England and Wales
(registration number 02426132), whose registered office is at Sigma House,
Christopher Martin Road, Basildon, Essex, SS14 3EL, England.

 

19



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, the Term Notes (if
any), the Fee Letter, the Security Documents, the Intercreditor Agreement, the
Assurance Letter,all Notices of Conversion/Continuation, all Compliance
Certificates, all landlord waivers and consents, bailee agreements and any and
all other instruments, and agreements, executed in connection with any of the
foregoing.

“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantors as the context requires.

“Maintenance Program” shall have the meaning ascribed to it in the Aircraft
Security Agreement.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole (other than
as customarily resulting from the events leading up to commencement of a
proceeding under chapter 11 of the Bankruptcy Code), or (ii) a material
impairment on the ability of the Borrower, or of the Guarantors taken as a
whole, to perform their obligations under the Loan Documents or consummate the
transactions described herein (other than, with respect to any Debtor as
customarily resulting from the events leading up to commencement of a proceeding
under chapter 11 of the Bankruptcy Code) or (iii) a material adverse effect on
the rights of or remedies available to the Administrative Agent or any Lender
under any Loan Document (other than, with respect to any Debtor, as customarily
resulting from the events leading up to commencement of a proceeding under
chapter 11 of the Bankruptcy Code).

“Material Contract” means, each contract to which any of the Borrower or any of
its Subsidiaries is party, the loss or termination of which could reasonably be
expected to result in a Material Adverse Effect. For the avoidance of doubt, the
U.K. SAR Contract shall be deemed a “Material Contract” hereunder.

“Maturity Date” shall mean the earlier of (i) May 10, 2022 and (ii) the date on
which the principal amount of all outstanding Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Proceeds” shall mean the cash proceeds received in respect of (i) a sale or
disposition of assets (other than sales or dispositions in the ordinary course
of business or of property no longer used or useful in the business of Holdings
or its Subsidiaries), (ii) a Casualty, (iii) an issuance of Indebtedness for
money borrowed, or (iv) the issuance of Capital Stock (other than the Specified
Aircraft Investments), in each case net of any Indebtedness secured by a Lien on
such assets, commissions and fees and other reasonable and customary transaction
costs, reserves and expenses properly attributable to such transaction and
payable by Borrower or its Subsidiary in connection therewith; provided, that
with respect to any disposition of assets, no such cash proceeds shall
constitute “Net Proceeds” unless in excess of $5,000,000, and then only such
amounts in excess of $5,000,000 shall constitute “Net Proceeds”.

 

20



--------------------------------------------------------------------------------

“Netherlands Loan Party” means a Loan Party incorporated or established under
the laws of the Netherlands.

“Netherlands Security Documents” means the Netherlands Share Pledge and any
other Security Documents governed by the laws of the Netherlands.

“Netherlands Share Pledge” the Netherlands law governed share pledge between BL
Scotia LP as pledgor, the Administrative Agent as pledgee and BL Holdings B.V.
as the company.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.4(b).

“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.2.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document, together with all renewals, extensions, modifications or refinancings
of any of the foregoing.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any Operating Lease, (iii) any Synthetic
Lease Obligation or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person. For the purposes of clause (ii) of this definition, the liabilities of
the Borrower, as of any date, under Operating Leases shall equal the PV of
Operating Leases.

“OID” shall have the meaning given to such term in Section 2.1.

“Operating Lease” shall mean each lease that is treated as an “operating lease”
by the lessee pursuant to Accounting Standards Codification 840, as amended
through the date hereof, including, for the avoidance of doubt, any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person.

 

21



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Owner” shall mean, in respect of an Aircraft, Airframe or Engine as applicable,
the Owner of such Aircraft, Airframe or Engine as shown in the Aircraft
Collateral Schedule.

“Panama Security Documents” means the registered Deed containing the pledge
agreement entered into between Bristow Holdings Company LTD. III., Bristow U.S.
Holdings LLC (each in their capacity as limited partner of Bristow International
Panama S. de R.L.) as pledgors, the Administrative Agent as pledgee, and Bristow
International Panama S. de R.L.

“Parallel Debt” shall have the meaning given to such term in Section 9.9.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning given to such term in Section 10.4(d).

“Participant Register” shall have the meaning given to such term in
Section 10.4(e).

“Payment Office” shall mean the office of the Administrative Agent located at
140 Sherman Street, 4th Floor, Fairfield, Connecticut 06824, or such other
office or such account maintained by or on behalf of the Administrative Agent as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Perfection Certificate” shall have the meaning assigned to such term in the
First and Second Lien Security Agreement.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, recordings, delivery filings, endorsements, notarisation,
stamping (including the payment of stamp duty) and/or notifications of the
Security Documents and/or the Liens created thereunder in order to perfect the
Liens or to achieve the relevant priority of the Liens.

“Permitted Asset Sales” shall mean any sales or other dispositions of assets
(other than (i) sales or other dispositions of Collateral or (ii) sales or other
dispositions of Specified Aircraft (other than the Specified Aircraft
Transactions)) by Holdings or any of its Subsidiaries, whether or not in the
ordinary course of business; provided that unless otherwise agreed by the
Required Lenders, the aggregate consideration for all such sales or other
dispositions received by Holdings or any of its Subsidiaries shall not exceed
$20,000,000 during the term of this Agreement; provided further that the
foregoing cap shall be inapplicable to any consideration received by a Loan
Party in connection with the Specified Aircraft Transactions.

“Permitted Collateral Liens” means:

 

22



--------------------------------------------------------------------------------

(1) statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or Liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution and Liens related to salvage or similar rights of
insurers under insurance policies maintained by the Borrower;

(2) Liens for taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the Lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings and for which reserves have been provided
in conformity with GAAP;

(3) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(4) Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, leases, workers compensation
obligations, performance bonds, insurance obligation or other obligations of a
like nature incurred in the ordinary course of business;

(5) Liens incurred in the ordinary course of business of Holdings and its
Subsidiaries arising from aircraft leasing or chartering, which in each case
were not incurred or created to secure the payment of Indebtedness or are
precautionary;

(6) (i) Liens (other than Liens described in clause (ii) below) created under
maintenance contracts in favor of maintenance contract providers and (ii) Liens
consisting of the maintenance contracts insofar as such contracts involve the
interchange of engines, rotor blades, rotor components and parts and the
arrangements thereunder to the extent such arrangements are deemed to constitute
contracts of sale on the International Registry; and

(7) any “Aircraft Permitted Lien,” as such term is defined in the Aircraft
Security Agreement.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances, time deposits and similar
bank debt instruments maturing within 180 days of the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any commercial bank which has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

23



--------------------------------------------------------------------------------

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.

“Permitted Liens” shall mean:

(i) Liens securing the Obligations created pursuant to the Security Documents;

(ii) (A) Liens (other than on Collateral) securing the Existing Financings and
(B) Liens securing the Existing Senior Secured Notes;

(iii) Liens in favor of the Borrower or any other Loan Party;

(iv) any Lien existing on any asset or Capital Stock of any Person at the time
such Person becomes a Subsidiary of the Borrower; provided, that any such Lien
was not created in the contemplation thereof and any such Lien do not extend to
any other property or asset owned by the Borrower or any of its Subsidiaries;

(v) Liens on any property or asset existing at the time of its acquisition by
the Borrower or any Subsidiary of the Borrower, provided that such Liens were
not created or incurred in connection with, or in contemplation of, such
acquisition and do not extend to any other property or asset;

(vi) Liens to secure the performance of statutory obligations, surety or appeal
bonds, bid or performance bonds, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business;

(vii) Liens securing Hedging Obligations incurred in accordance with
Section 7.1;

(viii) Liens existing on the Effective Date and set forth on Schedule 7.2;

(ix) Liens associated with any interest or title of a lessor under a Capital
Lease Obligation or an operating lease to the extent such Indebtedness is
permitted under the terms hereunder;

(x) Liens arising by reason of deposits necessary to obtain standby letters of
credit in the ordinary course of business;

(xi) Liens on real or personal property or assets of the Borrower or a
Subsidiary securing Indebtedness incurred for the purpose of financing all or
any part of the purchase price of such property or assets or financing all or
any part of the construction or improvement of any such property or assets (and
including any Permitted Refinancing Indebtedness in respect thereof), provided
that such lien shall attach at the time of or within 180 days after the later of
(x) such acquisition, (y) completion of such construction or improvement or
(z) commercial operation of such property or other asset and such Lien shall not
extend to any other property or assets of the Borrower and its Subsidiaries
(other than associated accounts, contracts and insurance proceeds, proceeds
thereof, accessions thereto, upgrades thereof and improvements thereto);
provided, further, that the preceding clauses (x) and (y) shall not apply to
Permitted Refinancing Indebtedness;

 

24



--------------------------------------------------------------------------------

(xii) [intentionally omitted];

(xiii) [intentionally omitted];

(xiv) [intentionally omitted];

(xv) [intentionally omitted];

(xvi) [intentionally omitted];

(xvii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;

(xviii) Liens, deposits or pledges to secure the performance of bids, tenders,
trade contracts, leases, or other similar obligations, in each case in the
ordinary course of business;

(xix) judgment and attachment liens that do not constitute an Event of Default
under clause (l) of Article VIII and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which reserves have been made in accordance with GAAP;

(xx) survey exceptions, encumbrances, easements or reservations of, or rights of
other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Loan Party;

(xxi) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

(xxii) any Lien or right of set-off in favor of Dutch banks arising from their
general terms and conditions or the Dutch general banking conditions (algemene
bankvoorwaarden);

(xxiii) any liability in the form of a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) pursuant to Section 2:403 Dutch Civil
Code (and any residual liability arising pursuant to Section 2:404(2) Dutch
Civil Code);

(xxiv) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a sale and leaseback
transaction); and

(xxv) Permitted Collateral Liens.

 

 

25



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary (the “Refinanced Indebtedness”), provided that
(i) the aggregate principal amount of such new Indebtedness does not exceed the
aggregate principal amount of the Refinanced Indebtedness (plus the amount of
interest accrued on the Refinanced Indebtedness and the amount of all premium,
if any, payable in connection therewith and fees and reasonable expenses
incurred in connection therewith), (ii) such new Indebtedness has a Weighted
Average Life to Maturity at the time such Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the Refinanced
Indebtedness at the time such new Indebtedness is incurred, (iii) if the
Refinanced Indebtedness is subordinated in right of payment to the Term Loans,
such new Indebtedness shall also be subordinated in right of payment to the Term
Loans on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation executed in connection with the Refinanced
Indebtedness and (iv) such new Indebtedness is not incurred by a non-Loan Party
if a Loan Party is the obligor on the Refinanced Indebtedness; provided,
however, that whether or not the Refinanced Indebtedness was guaranteed, if such
new Indebtedness is incurred by a Loan Party, any Loan Party may guarantee such
new Indebtedness; provided further, that if such new Indebtedness is
subordinated to the Term Loans, any guarantees of such new Indebtedness by a
Loan Party shall be subordinated to such Loan Party’s Obligations or Facility
Guarantee, as applicable, to at least the same extent.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, exempted company, limited liability company, trust or other
entity, or any Governmental Authority.

“Petition Date” the date the Debtors file voluntary petitions with the
Bankruptcy Court initiating their respective cases under Chapter 11 of the
Bankruptcy Code.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Effective Date” means the effective date of a Reorganization Plan in the
Cases.

“Prepetition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the Petition Date, other than the Obligations.

“Principal Obligations” shall have the meaning given to such term in
Section 9.9.

“Pro Rata Share” shall mean with respect any Lender at any time, a percentage,
the numerator of which shall be such Lender’s Term Loans at such time, and the
denominator of which shall be the aggregate principal amount of all the Term
Loans outstanding at such time.

“Projections” shall mean the financial projections and any forward-looking
statements of the Loan Parties and their Subsidiaries furnished to the Lenders
or the Administrative Agent by or on behalf of the Borrower and its Subsidiaries
prior to the Effective Date, including the Semi-Annual Cash Flow Forecast.

“Prospective International Interest” shall mean a “prospective international
interest” as defined in the Treaty.

 

26



--------------------------------------------------------------------------------

“PV of Operating Leases” shall mean the present value of the obligation of the
lessee for net rental payments during the remaining term of all Operating Leases
calculated using a discount rate imputed from the Borrower’s total interest
expense for the most recently completed Fiscal Year, as set forth in the
consolidated statement of income contained in the annual audit report of the
Borrower for such Fiscal Year, less the effect of interest income and adding
back capitalized interest, and the Average Debt of the Borrower as of such date.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Reorganization Plan” means a plan of reorganization in the Cases of the
Debtors.

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Term Loans at such time; provided that at any time
that there are two or more unaffiliated Lenders (with funds or other similar
investment vehicles that are affiliates of each other being deemed to be a
single Lender for purposes of this definition), Required Lenders shall include
at least two unaffiliated Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the director, president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.

“Restricted Payment” shall have the meaning given to such term in Section 7.5.

“S&P” shall mean S&P Global Ratings, a business of S&P Global Inc.

“Sanction” means any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the government of United States of
America (including without limitation, OFAC or the U.S. State Department), the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

27



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanction that broadly
prohibits trade or investment with that country, region or territory.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person physically located, organized or resident in a
Sanctioned Country or (g) any Person controlled by any such Person, to the
extent that applicable Sanctions prohibit transactions with such controlled
Person.

“SAR Addendum” means the addendum attached hereto as Schedule III.

“Second Lien Aircraft Security Agreement” means an agreement, substantially in
the form of the First Lien Aircraft Security Agreement, executed by Bristow U.S.
LLC, covering the U.S.-registered aircraft now covered by the First Lien
Aircraft Security Agreement, in favor of the Administrative Agent and securing
the Secured Obligations, subject to the Liens created by the First Lien Aircraft
Security Agreement.

“Secured Obligations” means the Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent and the
Lenders.

“Security Agreements” means the First Lien Aircraft Security Agreement, the
Second Lien Aircraft Security Agreement and the First and Second Lien Security
Agreement.

“Security Documents” shall mean, collectively, the Security Agreements, the
Foreign Security Documents and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings, stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.

“Semi-Annual Cash Flow Forecast” means a Cash Flow Forecast for the succeeding
26 calendar weeks. As used herein, “Semi-Annual Cash Flow Forecast” shall
initially refer to the projections most recently delivered on or prior to the
Effective Date and, thereafter, the most recent Cash Flow Forecast that is
reasonably satisfactory to the Lenders delivered by the Borrower in accordance
with Section 5.1(g).

“Shared Collateral” shall mean the “Shared Collateral” as defined in the
Intercreditor Agreement.

 

28



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean any Subsidiary of the Borrower that is not
an Insignificant Subsidiary.

“Specified Aircraft” shall mean Aircraft 92007, Aircraft 92008, Aircraft 92009,
Aircraft 92010, Aircraft 92001, and Aircraft 92006.

“Specified Aircraft Investments” shall mean Investments in a Specified Aircraft
SPV that is not a Loan Party in the form of an intercompany loan made to such
Specified Aircraft SPV for the purpose of acquiring Specified Aircraft in an
amount not to exceed the purchase price therefor or a contribution of the
Specified Aircraft to a Specified Aircraft SPV.

“Specified Aircraft Leases” means (i) the helicopter lease contract dated
30 January 2018 between LMWL and BALL in relation to Aircraft 92007; (ii) the
helicopter lease contract dated 30 January 2018 between LMWL and BALL in
relation to Aircraft 92008; (iii) the helicopter lease contract dated 16 May
2018 between LMWL and BALL in relation to Aircraft 92009; and (iv) the
helicopter lease contract entered into in July 2018 between LMWL and BALL in
relation to Aircraft 92010.

“Specified Aircraft SPV” shall mean, one or more newly-formed indirect
Subsidiaries of Holdings domiciled or incorporated (as applicable) in the United
Kingdom or the Cayman Islands formed for the sole purpose of acquiring and
holding the Specified Aircraft Leases and the Specified Aircraft in connection
with the Specified Aircraft Transactions, has no other material assets or
liabilities other than the Specified Aircraft Leases (prior to the acquisition
of the applicable Specified Aircraft)or in connection with Specified Aircraft
Investments and engages in no business activities other than owning Specified
Aircraft and entering into leases or other agreements or arrangements which
grant to the Borrower or any of its Subsidiaries the right to use Specified
Aircraft in accordance with Section 7.7 and in connection with the U.K. SAR
Contract.

“Specified Aircraft Transactions” shall mean, (i)(A) the assignment from BALL to
BALL SPV of the Specified Aircraft Leases and the Leonardo Aircraft Subleases;
(B) the assignment from BALL to BALL SPV of the Framework Agreement, related
purchase contracts, and the Corrosion Settlement Agreement, to the extent
relating to the Leonardo Aircraft; (C) the assumption of BALL’s obligations by
BALL SPV under the foregoing agreements to the extent relating to the Leonardo
Aircraft; and (D) the exercise of any purchase option by BALL SPV with respect
to the Leonardo Aircraft; and (ii) (A) the conveyance of the Specified BriLog
Aircraft from BriLog to BriLog SPV per warranty bills of sale and in accordance
with a contribution agreement; (B) the assignment by BriLog to BriLog SPV of the
BriLog Aircraft Leases; (C) the assignment from BriLog to BriLog SPV of the
Framework Agreement, related purchase contracts and the Corrosion Settlement
Agreement, to the extent relating to the Specified BriLog Aircraft; and (D) the
assumption of BriLog’s obligations by BriLog SPV under the foregoing agreements
to the extent relating to the Specified BriLog Aircraft.

“Specified BriLog Aircraft” means Aircraft 92001 and Aircraft 92006.

“Specified Foreign Subsidiaries” shall mean those Foreign Subsidiaries of the
Borrower set forth on Schedule 7.12.

“Specified Subidiaries” shall mean each of BL Holdings B.V., Bristow U.S.
Holdings LLC, Bristow Canada Holdings Inc., Bristow (UK) LLP, Bristow Holdings
Company Ltd., Bristow Holdings Company Ltd. III, Bristow Cayman Ltd., BL
Holdings II CV and BL Scotia LP.

 

29



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any person (the “parent”) at any time,
any corporation, partnership, joint venture, limited liability company, trust,
association or other at any time of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent, together with any other corporation,
partnership, joint venture, limited liability company, trust, association or
other entity (other than, except in the context of the items set forth in the
Section 5.1 herein, a SPV) the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise specified, “Subsidiary” means a Subsidiary of Holdings.

“Substitution Closing Conditions” shall mean the delivery by the Borrower or
applicable Guarantor to the Administrative Agent of any supplements to existing
aircraft security agreements or new aircraft security agreements, related
certificates and opinions in respect thereof.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property as is customary in
synthetic leases.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” shall have the meaning given to such term in Section 2.1.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender on the
Effective Date. The amount of each Lender’s Term Loan Commitment is set forth on
Schedule II. The aggregate amount of the Lenders’ Term Loan Commitments is
$75,000,000.

“Term Loan Facility” shall have the meaning in the introductory paragraph
hereof.

“Term Note” shall mean a promissory note of the Borrower payable to a requesting
Lender in the principal amount of such Lender’s Term Loan Commitment, in
substantially the form of Exhibit A.

“Treaty” shall mean the Convention, the Protocol, together with the regulations
and International Registry issued by the Supervisory Authority for the
International Registry, and all other rules, amendments, supplements,
modifications, and revisions thereto.

 

30



--------------------------------------------------------------------------------

“Type”, when used in reference to a Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

“U.K. SAR Contract” means that certain U.K. Search & Rescue Helicopter Service
Contract, dated as of March 26, 2013 by and between the Secretary of State for
Transport acting through the Department for Transport, with principal office at
Great Minister House, 33 Horseferry Road, London SW1P 4DR and Bristow
Helicopters Ltd, company registration no. 551102 with registered office at
Redhill Aerodrome, Redhill, Surrey RH2 5JZ (as amended, supplemented or
otherwise modified from time to time).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than Dollars, at any time for determination thereof, the amount of Dollars
obtained by converting such foreign currency involved in such computation into
Dollars at the spot rate for the purchase of Dollars with the applicable foreign
currency as published in The Wall Street Journal “in US$” column under the
heading “Currencies” in the “Currencies & Commodities” subsection on the date
two Business Days prior to such determination.

“Variance Report” shall have the meaning set forth in Section 5.1(f)(ii).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower or any other Domestic Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower directly or
indirectly through other Persons all of whose Capital Stock (other than
director’s qualifying shares) is at the time owned, directly or indirectly by
the Borrower.

“Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower or any
other Subsidiary, all of the Capital Stock of which (other than directors’
qualifying shares) is owned by the Borrower directly or indirectly through other
Persons all of whose Capital Stock (other than directors’ qualifying shares) is
at the time owned, directly or indirectly by the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

31



--------------------------------------------------------------------------------

Section 1.2. Classifications of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Rate Loan” or “Base Rate Loan”). Borrowings also may be classified
and referred to by Type (e.g., “Eurodollar Rate Borrowing” or “Base Rate
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
Notwithstanding anything to the contrary herein, the classification or
accounting hereunder of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, shall not be
affected by modifications to accounting standards described in FASB ASC Topic
842 or any related or similar guidance.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated,
(vi) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws) and
(vii) any term defined in the SAR Addendum and not otherwise defined in this
Agreement shall have the meaning ascribed to it in the SAR Addendum.

 

32



--------------------------------------------------------------------------------

Section 1.5. Dutch Terms. In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to:

(a) a “security interest” or “security” or “lien” includes any mortgage
(hypotheek), pledge (pandrecht), financial collateral agreement
(financiëlezekerheidsovereenkomst), privilege (voorrecht), retention of title
arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
right to reclaim goods (recht van reclame) and any right in rem (beperkt recht)
created for the purpose of granting security (goederenrechtelijke zekerheid);

(b) a “bankruptcy” or “dissolution” includes declared bankrupt (failliet
verklaard), dissolved (ontbonden);

(c) a “moratorium” includes surseance van betaling and “a moratorium is
declared” includes surseance verleend;

(d) a “receiver” or “trustee” includes a curator;

(e) an “administrator” (in the context of a moratorium, suspension of payments
or other insolvency or bankruptcy proceedings) includes a bewindvoerder;

(f) an “attachment” includes a beslag;

(g) “willful misconduct” means opzet;

(h) “negligence” means schuld;

(i) “gross negligence” means grove schuld;

(j) “the Netherlands” means the European part of the Kingdom of the Netherlands
and “Dutch” means in or of the Netherlands;

(k) “bylaws” or “organizational documents” means the deed of incorporation (akte
van oprichting), articles of association (statuten), and an up-to-date extract
of the Trade Register of the Netherlands Chamber of Commerce relating to the
Netherlands Loan Party; and

(l) a “necessary action to authorise” includes, without limitation: any action
required to comply with the Works Councils Act of the Netherlands (Wet op de
ondernemingsraden).

 

33



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

Section 2.1. Term Loan Commitments. Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees to make a term loan in Dollars
(each, a “Term Loan”) to the Borrower on the Effective Date, in an aggregate
principal amount not exceeding such Lender’s Term Loan Commitment; provided that
without limiting Section 2.21, the Term Loans funded to the Lead Borrower shall
be in a principal amount of $37,500,000, and the Term Loans funded to the
Co-Borrower shall be in a principal amount of $37,500,000. The Term Loans shall
be funded at 98% of par (i.e., 2% original issue discount (“OID”)).
Notwithstanding such OID, it is understood and agreed that the full par value
thereof shall be due and payable in accordance with this Agreement and shall
constitute principal amount of Obligations for all purposes of this Agreement
and the other Loan Documents. If the Borrower borrows Term Loans on the
Effective Date and the Term Loan Commitments have not been utilized in full as a
result of such Borrowings, the remaining Term Loan Commitments shall terminate
on the Effective Date, immediately after giving effect to such Borrowings. The
Term Loans may be, from time to time, Base Rate Loans or Eurodollar Rate Loans
or a combination thereof. Amounts repaid or prepaid in respect of the Term Loans
may not be reborrowed.

Section 2.2. Requests for Term Loans. To request a Borrowing on the Effective
Date, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of such Borrowing substantially
in the form of Exhibit E (a “Notice of Term Loan Borrowing”) (x) in the case of
a Base Rate Borrowing, prior to 10:00 a.m. (New York, New York time) on the
requested date of such Borrowing or (y) in the case of a Eurodollar Rate
Borrowing, prior to 10:00 a.m. (New York, New York time) on the requested date
of such Borrowing. Each Notice of Term Loan Borrowing shall be irrevocable
(subject to the occurrence of the Effective Date) and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of Term Loans comprising such
Borrowing, (iv) in the case of a Eurodollar Rate Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period) and (v) the account of the Borrower to which the
proceeds of such Borrowing should be credited. The aggregate principal amount of
each Eurodollar Rate Borrowing shall be not less than $1,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.9 may be made in
lesser amounts as provided therein. At no time shall there be more than three
Eurodollar Rate Borrowings outstanding.

Section 2.3. Funding of Borrowings. (a) Each Lender will make available each
Term Loan to be made by it hereunder on the proposed date thereof by wire
transfer in immediately available funds by 4:00 p.m. (New York, New York time)
to the Administrative Agent at the Payment Office. The Administrative Agent will
make such Term Loans available to the Borrower by promptly crediting the amounts
received by the Administrative Agent, in like funds by the close of business on
such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to (i) 5:00 p.m. (New York, New York time) on the Business Day on which such
Lender is to participate in a Base Rate Borrowing or (ii) 5:00 p.m. (New York,
New York time) one (1) Business Day prior to the date on which such Lender is to
participate in a Eurodollar Rate

 

34



--------------------------------------------------------------------------------

Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent, together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Term Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Term Loans hereunder.

Section 2.4. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Notice of Term Loan Borrowing, and in the case
of a Eurodollar Rate Borrowing, shall have an initial Interest Period as
specified in such Notice of Term Loan Borrowing. Thereafter, the Borrower may
elect to convert such Borrowing into a different Type or to continue such
Borrowing, and in the case of a Eurodollar Rate Borrowing, may elect successive
Interest Periods therefor, all as provided in this Section 2.4. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Term Loans comprising such Borrowing, and the Term Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.4, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing), substantially in the form of Exhibit F attached hereto (a
“Notice of Conversion/Continuation”), of each Borrowing that is to be converted
or continued, as the case may be, (x) in the case of a conversion into a Base
Rate Borrowing, prior to 12:00 noon (New York, New York time) on the same
Business Day of the requested date of conversion and (y) in the case of a
continuation of or conversion into a Eurodollar Rate Borrowing, prior to 12:00
noon (New York, New York time) three (3) Business Days prior to the requested
date of continuation or conversion. Each such Notice of Conversion/Continuation
shall be irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Rate
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Rate

 

35



--------------------------------------------------------------------------------

Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Rate Borrowings and Base Rate Borrowings set forth in Section 2.2.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Rate Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Rate Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.5. Repayment of Term Loans. The outstanding principal amount of all
Term Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Maturity Date.

Section 2.6. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Term Loan made
by such Lender from time to time, including the amounts of principal and
interest payable thereon and paid to such Lender from time to time under this
Agreement. The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Term Loan Commitment of each Lender, (ii) the amount
of each Term Loan made hereunder by each Lender, the Type thereof and the
Interest Period, if any, applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.4, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.4, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Term Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of the Term Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Term Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Term Note, payable to such Lender.

Section 2.7. Optional Prepayments. Subject to Section 2.10(b), the Borrower
shall have the right at any time and from time to time to prepay any Borrowing,
in whole or in part, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Rate Borrowing, 12:00 noon (New York, New
York time) not less than three (3) Business Days prior to any such prepayment
and (ii) in the case of any prepayment of any Base Rate Borrowing, not less than
one (1) Business Day prior to the date of such prepayment. Each such notice
shall be irrevocable and

 

36



--------------------------------------------------------------------------------

shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that any such notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities or any incurrence or issuance of debt or equity or the occurrence of
any other transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied (it being understood that the Borrower
shall be required to pay any amounts required pursuant to Section 2.14 in any
such event). Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.9; provided, that (x) if a
Eurodollar Rate Borrowing is prepaid on a date other than the last day of an
Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.14 and (y) all such prepayments shall be
accompanied by any applicable fees in accordance with Section 2.10(b). Each
partial prepayment of any Term Loan shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type pursuant to
Section 2.2. Each prepayment of a Borrowing shall be applied ratably to the Term
Loans comprising such Borrowing.

Section 2.8. Mandatory Prepayments. (a)(i) The Borrower shall use 100% of the
Net Proceeds of any sale or disposition by the Borrower or any Subsidiary (other
than any Permitted Asset Sale)whether effected pursuant to a Division or
otherwise or of any Casualty, within five (5) Business Days of receipt thereof
to make a prepayment of the Term Loans. In the event of a Casualty (other than a
Casualty described in clause (c) of the definition thereof) of Collateral or of
any Specified Aircraft, the Loan Parties (i) shall cause the Net Proceeds to be
delivered to the Administrative Agent as loss payee, and (ii) in lieu of making
a prepayment under this Section 2.8(a)(i) with respect to such Casualty, may
substitute Collateral (of the same or better lien priority and perfection) of
equal or greater aggregate value as determined by a methodology mutually
agreeable to the Borrower and the Administrative Agent, provided that tangible
assets will be replaced with tangible assets and intangible assets will be
replaced with intangible assets, within 90 days (or within a period of 90 days
thereafter if by the end of such initial 90-day period the Borrower shall have
entered into an agreement with a third party to acquire such tangible or
intangible assets) of such Casualty. If at the end of any such 90-day period (or
within a period of 90 days thereafter if by the end of such initial 90-day
period the Borrower shall have entered into an agreement with a third party to
acquire such tangible or intangible assets), any Net Proceeds from a Casualty of
any Collateral or of Specified Aircraft have not been used for prepayment or
substitute Collateral provided pursuant to this Section 2.8.(a)(i), then such
Net Proceeds shall be applied to make a partial prepayment of the Term Loans.
Upon such a substitution of Collateral and provided no Event of Default has
occurred and is continuing, the Administrative Agent shall promptly deliver to
the Borrower or such Loan Party the amount of such Net Proceeds received by the
Administrative Agent with respect to such Collateral or Specified Aircraft
relating to such Casualty. Any such prepayment on account of the Term Loans made
under this Section 2.8(a)(i) shall be applied in accordance with paragraph
(c) below.

(ii) [Intentionally omitted].

(iii) [Intentionally omitted].

(iv) The Borrower shall prepay the Term Loans on a pro rata basis, in an amount
equal to 100% of the aggregate Net Proceeds of any incurrence of any
Indebtedness, other than Indebtedness permitted under Section 7.1.

 

37



--------------------------------------------------------------------------------

(v) [Intentionally omitted.]

(b) [Intentionally omitted.]

(c) Any prepayments made by the Borrower pursuant to Section 2.8(a) above with
respect to the Term Loans shall be applied as follows: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all other fees and reimbursable expenses of the
Lenders, if any, then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders based on their respective Pro Rata Shares of such fees and
expenses; third, to interest then due and payable on the Term Loans, pro rata to
the applicable electing Lenders based on their respective outstanding Term
Loans; and fourth, to the principal of the Term Loans held by the applicable
electing Lenders, until the same shall have been paid in full.

Section 2.9. Interest on Term Loans. (a) The Borrower shall pay interest (i) on
each Base Rate Loan at the Base Rate in effect from time to time, and (ii) on
each Eurodollar Rate Loan at the Eurodollar Rate for the applicable Interest
Period in effect for such Eurodollar Rate Loan, plus, in each case, the
Applicable Margin in effect from time to time.

(b) If any payment due by the Borrower under this Agreement or the other Loan
Documents is not made when due (without regard to any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such owed amount shall
automatically bear interest at the Default Interest rate (as provided in the
immediately succeeding sentence) without further action by the Administrative
Agent or the Lenders. In addition, while an Event of Default exists, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Rate Loans at the rate otherwise applicable for the then-current Interest
Period, plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Term Loans), at the rate in effect for Base
Rate Loans, plus an additional 2% per annum.

(c) Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
monthly in arrears on the last day of each month and on the Maturity Date.
Interest on all outstanding Eurodollar Rate Loans shall be payable on the last
day of each month, and on the Maturity Date. Interest on any Term Loan which is
converted into a Term Loan of another Type or which is repaid or prepaid shall
be payable on the date of such conversion or on the date of any such repayment
or prepayment (on the amount repaid or prepaid) thereof. All Default Interest
shall be payable on demand.

(d) If, with respect to any Eurodollar Rate Loans, the Required Lenders notify
the Administrative Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Term Loans as a part of such Borrowing during its Interest
Period or (ii) the Eurodollar Rate for any Interest Period for such Term Loans
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurodollar Rate Loans for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Term Loans or (y) convert such Term
Loans into Base Rate Loans and (B) the obligations of the Lenders to make, or to
convert Term Loans into, Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

38



--------------------------------------------------------------------------------

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period”, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Term Loans will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Loans.

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than the minimum borrowing amounts allowed for in
Section 2.2, such Term Loans shall automatically convert into Base Rate Loans.

(g) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be converted into Base Rate Loans and
(ii) the obligation of the Lenders to make, or to convert Term Loans into,
Eurodollar Rate Loans shall be suspended.

Section 2.10. Fees. The Borrower shall pay (a) to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent, (b) to the Administrative
Agent for the account of the Lenders, a fee equal to 1.00% of the aggregate
principal amount of any outstanding Term Loans prepaid in accordance with
Section 2.7 or Section 2.8(a)(iv) (provided, that, if any such prepayment is
with the proceeds of a debtor-in-possession financing (other than a
debtor-in-possession financing provided by at least the Required Lenders), such
fee shall be equal to 2.00% of the aggregate principal amount of any outstanding
Term Loans prepaid in accordance with Section 2.7 or Section 2.8(a)(iv)), and
such fee shall be due and payable on each prepayment date on the portion of such
Term Loans so prepaid and (c) if the maturity of the Term Loans is accelerated
(or would have been accelerated but for the operation of the automatic stay)
pursuant to Section 8.1, to the Administrative Agent, for the account of the
Lenders, a fee equal to 1.00% of the aggregate principal amount of the Term
Loans then outstanding.

Section 2.11. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 365 days (or 366 days in
a leap year), except that interest on Eurodollar Rate Loans and amounts
determined by reference to the Federal Funds Rate shall be calculated on the
basis of a 360-day year, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day) during the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

Section 2.12. Illegality. (a) If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Rate Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Rate Loans, or to continue or
convert outstanding Term Loans as or into Eurodollar Rate Loans, shall be
suspended. In the case of the making of a Eurodollar Rate Borrowing, such
Lender’s Term Loan shall be made as a Base Rate Loan as part of the same
Borrowing for the same Interest Period and if the affected Eurodollar Rate Loan
is

 

39



--------------------------------------------------------------------------------

then outstanding, such Term Loan shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan if such Lender may lawfully continue to maintain such
Eurodollar Rate Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Rate
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

Section 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

(ii) impose on any Lender or the eurodollar interbank market any other condition
(other than Taxes) affecting this Agreement or any Eurodollar Rate Loans made by
such Lender;

and the result of either of the foregoing is to increase materially the cost to
such Lender of making, converting into, continuing or maintaining a Eurodollar
Rate Loan or to reduce the amount received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice from and demand (specifying the
basis therefor and the computation with respect thereto) by such Lender on the
Borrower (with a copy of such notice and demand to the Administrative Agent), to
the Administrative Agent for the account of such Lender within ten (10) Business
Days after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender shall have reasonably determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
ten (10) Business Days after receipt by the Borrower of written notice from and
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.13 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.

(d) If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.

 

40



--------------------------------------------------------------------------------

Section 2.14. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Rate Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within ten (10) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Rate Loan if such event had not
occurred at the Eurodollar Rate applicable to such Eurodollar Rate Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Rate
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Rate Loan for the same period if the Eurodollar Rate were set
on the date such Eurodollar Rate Loan was prepaid or converted or the date on
which the Borrower failed to borrow, convert or continue such Eurodollar Rate
Loan. If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.15) the Administrative Agent or any Lender (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes imposed or asserted by a Governmental
Authority and paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

41



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority under Section 2.15(a) or (b), the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. Without limiting
the generality of the foregoing, each Foreign Lender agrees that it will deliver
to the Administrative Agent and the Borrower (or in the case of a Participant,
to the Lender from which the related participation shall have been purchased),
as appropriate, two (2) duly completed copies of (i) Internal Revenue Service
Form W-8ECI, or any successor form thereto, certifying that the payments
received from the Borrower hereunder are effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States; or (ii) Internal
Revenue Service Form W-8BEN or W-8BEN-E, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8BEN or W-8BEN-E, or any successor form prescribed by the Internal Revenue
Service, together with a certificate (A) establishing that the payment to the
Foreign Lender qualifies as “portfolio interest” exempt from U.S. withholding
tax under Code section 871(h) or 881(c), and (B) stating that (1) the Foreign
Lender is not a bank for purposes of Code section 881(c)(3)(A), or the
obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose). If any Lender or the Administrative Agent becomes aware that it
has received a refund of any Indemnified Tax or any Other Tax with respect to
which the Borrower has paid any amount pursuant to this Section 2.16, such
Lender or the Administrative Agent shall pay the amount of such refund
(including any interest received with respect thereto) to the Borrower within
fifteen (15) days after receipt thereof. A Lender or the Administrative Agent
shall provide, at the sole cost and expense of the Borrower, such assistance as
the Borrower may reasonably request in order to obtain such a refund; provided,
however, that neither the Administrative Agent nor any Lender shall in any event
be required to disclose any information to the Borrower with respect to the
overall tax position of the Administrative Agent or such Lender.

 

42



--------------------------------------------------------------------------------

(f) If a payment made to a Lender (including, solely for purposes of
Section 2.15(e), Section 2.15(g) and this Section 2.15(f), the Administrative
Agent) under any Loan Document would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(g) Any Lender that is a United States person under Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(e), (f) or (g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h) For purposes of this Section 2.15, the term “applicable law” includes FATCA.

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.13,
2.14 and 2.15, or otherwise) at the Payment Office prior to 1:00 p.m. (New York,
New York time) on the date when due, in immediately available funds, free and
clear of any defenses, rights of setoff or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.

(b) All payments of Obligations shall be made in Dollars.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, and other amounts not required to be
applied in another manner ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

43



--------------------------------------------------------------------------------

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans or fees that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon or fees than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3(a), 2.16(d) or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.17. Mitigation of Obligations. If any Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.13 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

44



--------------------------------------------------------------------------------

Section 2.18. Inability to Determine Interest Rate. Subject to Section 2.19
below, if prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders in that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or other written notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. Upon
its receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and (x) any
Eurodollar Rate Loans requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Term Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Rate Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Rate
Loans shall be converted, on the last day of the then-current Interest Period,
to Base Loans. Until such notice has been withdrawn by the Administrative Agent,
no further Eurodollar Rate Loans shall be made or continued as such, nor shall
the Borrower have the right to convertTerm Loans to Eurodollar Rate Loans.

Section 2.19. Successor Eurodollar Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.18 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.18 have not arisen but the supervisor for the administrator of the
Eurodollar Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days after the Administrative Agent shall have posted
such proposed amendment to all Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

45



--------------------------------------------------------------------------------

Section 2.20. Equity Conversion Option. The Borrower shall have the option in
connection with the consummation of a Reorganization Plan that is satisfactory
to the Lenders to require that the Term Loans be converted into an agreed upon
percentage of the equity of Holdings at an agreed upon discount to the equity
value set forth in the disclosure statement with respect to such Reorganization
Plan, which such percentage and equity value shall be acceptable to the Lenders.

Section 2.21. Co-Borrowers.

(a) Each of the Lead Borrower and the Co-Borrower accepts joint and several
liability hereunder in consideration of the financial accommodation provided or
to be provided by the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Lead Borrower and the Co-Borrower and in consideration of the
undertakings of the Lead Borrower and the Co-Borrower to accept joint and
several liability for the obligations of each other.

(b) Each of the Lead Borrower and the Co-Borrower shall be jointly and severally
liable for the Obligations. Each of the Lead Borrower’s and the Co-Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Term Loans made to the Lead Borrower
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each of the Lead Borrower and the Co-Borrower.

(c) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against either the Lead Borrower or the Co-Borrower to collect and
recover the full amount, or any portion of, the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each of the Lead Borrower and the
Co-Borrower waives, to the maximum extent permitted by law, all suretyship
defenses and consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of either the Lead
Borrower or the Co-Borrower or against or in payment of any or all of the
Obligations.

(d) Each representation and warranty made on behalf of the Co-Borrower by the
Lead Borrower shall be deemed for all purposes to have been made by the
Co-Borrower and shall be binding upon and enforceable against the Co-Borrower to
the same extent as if the same had been made directly by the Co-Borrower.

(e) Any reference to the “Borrower” in this Agreement and in any other Loan
Document means the Lead Borrower, individually, or the Lead Borrower and the
Co-Borrower collectively, as the context may require; provided that (i) any
reference in this Agreement and in any other Loan Document to the “Borrower and
its Subsidiaries” (or phrases of like nature) shall be deemed to refer to the
“Lead Borrower and its Subsidiaries” (as applicable and modified as necessary as
the context requires), (ii) any reference in this Agreement and in any other
Loan Document to the fiscal year or any fiscal quarter of the Borrower shall be
deemed to refer to the fiscal year or the applicable fiscal quarter of the Lead
Borrower and (iii) unless the context requires otherwise, any reference in this
Agreement and in any other Loan Document to financial statements of the Borrower
shall be deemed to refer to financial statements of the Lead Borrower.

 

46



--------------------------------------------------------------------------------

(f) For all purposes of this Agreement, the Co-Borrower hereby (i) authorizes
the Lead Borrower to make such requests, give such notices or furnish such
certificates to the Administrative Agent or the Lenders as may be required or
permitted by this Agreement for the benefit of the Lead Borrower and the
Co-Borrower and to give any consents on behalf of the Co-Borrower required by
this Agreement and (ii) authorizes the Administrative Agent to treat such
requests, notices, certificates or consents made, given or furnished by the Lead
Borrower as having been made, given or furnished by the Lead Borrower and the
Co-Borrower for purposes of this Agreement. Unless otherwise agreed to by the
Administrative Agent or specified in this Agreement, the Lead Borrower shall be
the only Person entitled to make, give or furnish such requests, notices,
certificates or requests directly to the Administrative Agent or the Lenders for
purposes of this Agreement. The Co-Borrower agrees to be bound by all such
requests, notices, certificates and consents and other such actions by the Lead
Borrower. In each case, the Administrative Agent and the Lenders shall be
entitled to rely upon all such requests, notices, certificates and consents
made, given or furnished by the Lead Borrower pursuant to the provisions of this
Agreement or any other Loan Document as being made or furnished on behalf of,
and with the effect of irrevocably binding, the Lead Borrower and the
Co-Borrower.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Term Loans on the Effective Date shall not become effective until the date on
which the Administrative Agent (or its counsel) shall have received the
following (unless waived in accordance with Section 10.2):

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under the Fee Letter, for which invoices (including estimated expenses) have
been presented to the Borrower.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto;

(ii) duly executed Term Notes payable to those Lenders requesting the same;

(iii) [intentionally omitted];

(iv) [intentionally omitted];

(v) the Security Agreements, together with (x) UCC financing statements and
other applicable documents under the laws of the jurisdictions with respect to
the perfection of the Liens granted thereunder, as required in order to perfect
such Liens if not previously recorded and, subject to the terms of the Security
Agreements, (y)(A) original stock certificates evidencing the issued and
outstanding shares or quotas of Capital Stock pledged to the Administrative
Agent pursuant to the First and Second Lien Security Agreement, subject to the
terms of the First and Second Lien Security Agreement, and (B) stock powers or
other appropriate instruments of transfer executed in blank related to the
certificates referenced in clause (A) above;

 

47



--------------------------------------------------------------------------------

(vi) the English Security Documents, the Cayman Security Documents and the
Panama Security Documents;

(vii) a First Lien Aircraft Security Agreement in respect of the Aircraft set
forth in Schedule 3.1(a) hereof and a Second Lien Aircraft Security Agreement in
respect of the Aircraft set forth in Schedule 3.1(b) hereof;

(viii) a certificate of the Secretary or Assistant Secretary (or, in the case of
an English Loan Party, a director or member, as applicable, of such Loan Party)
of each Loan Party attaching and certifying copies of its bylaws, memorandum and
articles of association or equivalent and of the resolutions of its board of
directors (other than with respect to the Loan Parties formed in Canada) (and in
addition, in the case of British Helicopter Group Limited, resolutions of all of
its shareholders) and, if applicable, shareholders, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution and delivery of the Loan Documents to
which it is a party and performance of its obligations thereunder and certifying
the name, title and true signature of each officer of such Loan Party executing
the Loan Documents to which it is a party;

(ix) to the extent not delivered under clause (viii) above, copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State (or, in the case of a jurisdiction outside of the United
States of America, the appropriate registry or authority) of the jurisdiction of
organization of such Loan Party (other than BL Holdings II C.V.);

(x) a favorable written opinion of (i) Baker Botts L.L.P., counsel to the Loan
Parties, (ii) Davis Polk & Wardwell London LLP (with regard to English law),
counsel to the Lenders, (iii) Phelps Dunbar LLP (with regard to Louisiana law),
counsel to the Loan Parties, (iv) Davis Wright Tremaine LLP (with regard to
Alaska law), counsel to the Loan Parties, (v) Conyers Dill & Pearman (with
regard to Cayman law), counsel to the Lenders, (vi) Gilchrist Aviation (with
respect to aviation matters), counsel to the Loan Parties, (vii) ARIFA (with
regard to Panama law), counsel to the Loan Parties and (viii) NautaDutilh N.V.
(with regard to Dutch law), counsel to the Lenders, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to certain of the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request (but
excluding, for the avoidance of doubt, any opinion as to non-contravention with
other agreements);

(xi) [intentionally omitted];

(xii) a certificate dated the Effective Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date, except to the extent such representations and warranties are
limited to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates;

 

48



--------------------------------------------------------------------------------

(xiii) [intentionally omitted];

(xiv) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Term Loan
Commitments or any transaction being financed with the proceeds thereof shall be
ongoing;

(xv) [reserved];

(xvi) the Loan Parties shall have consummated the Specified Aircraft
Transactions described in clause (ii) of the definition thereof;

(xvii) a duly executed funds disbursement agreement;

(xviii) (i) The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”) at least three (3) Business Days prior
to the Effective Date; provided that such information has been reasonably
requested by the Administrative Agent at least five (5) Business Days prior to
the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least 10 days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied);

(xix) Semi-Annual Cash Flow Forecast for Holdings and its Subsidiaries dated as
of a date not more than 5 Business Days prior to the Effective Date covering the
26 week period following the Effective Date.

(c) No action, suit, investigation or proceeding shall be pending or threatened
in any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

(d) The Borrower shall have retained a financial advisor acceptable to the
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall have been provided reasonable access to such
financial advisor.

 

49



--------------------------------------------------------------------------------

Section 3.2. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents referred to in this Article III, unless
otherwise specified, shall be delivered to the Administrative Agent (or its
counsel) for the account of each of the Lenders and, except for the Term Notes,
in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance reasonably satisfactory in all respects to the Administrative
Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows as of the Effective Date:

Section 4.1. Existence; Power. Each of the Borrower and its Subsidiaries (i) is
duly organized, incorporated, validly existing and in good standing as a
corporation, company, partnership, exempted company, limited liability
partnership or limited liability company under the laws of the jurisdiction of
its organization or incorporation, as the case may be, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, in each case, except where a failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational or corporate powers and have been duly
authorized by all necessary organizational or corporate, and if required,
shareholder, partner or member, action, as the case may be. This Agreement has
been duly executed and delivered by the Borrower, and constitutes, and each
other Loan Document to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute, valid and binding obligations of
the Borrower or such Loan Party (as the case may be), enforceable against it in
accordance with their respective terms, except as may be limited by Bankruptcy
Law or similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture
(subject to Section 10.17), material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries prohibited
hereunder.

Section 4.4. Financial Statements, No Material Adverse Effect. Except as
heretofore disclosed to the Lenders, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 2018 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently

 

50



--------------------------------------------------------------------------------

applied. The financial projections (including the Cash Flow Forecasts) and
estimates and information of a general economic nature prepared by or on behalf
of the Borrower or any of its representatives, and that have been made available
to any Lenders or the Administrative Agent in connection with the Term Loan
Facility or the other transactions contemplated hereby (i) have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof (it being understood that actual results may vary materially
from such Projections and estimates), as of the date such Projections and
estimates were furnished to the Lenders and as of the Effective Date, and
(ii) as of the Effective Date, have not been modified in any material respect by
the Borrower.

Section 4.5. Litigation and Environmental Matters. (a) No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries (i) has become subject to
any Environmental Liability, (ii) has received notice of any claim with respect
to any Environmental Liability or (iii) knows of any basis for any Environmental
Liability except, in each case, where the failure to so comply or such
Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all material
indentures, material agreements or other material instruments binding upon it or
its properties, except in each case where non-compliance could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.

Section 4.8. Taxes; Fees. (i) For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower and its Subsidiaries have timely filed
or caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) where being contested in good
faith by appropriate proceedings and subject to maintenance of adequate reserves
or (b) to the extent that the failure to file such tax returns or pay such taxes
could not reasonably be expected to have a Material Adverse Effect. No Loan
Party is included in a fiscal unity (fiscale eenheid) for Dutch tax purposes.

 

51



--------------------------------------------------------------------------------

Section 4.9. Margin Regulations. None of the proceeds of any of the Term Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect (“Regulation U”) or for any purpose that violates the
provisions of Regulation U. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect. Other than the Bristow Staff Pension Scheme, neither the
Borrower nor any Subsidiary has an employer (for purposes of ss38-51 Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in ss38 or 43 Pensions Act 2004) such
an employer.

Section 4.11. Ownership of Property. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the audited consolidated balance sheet of the
Borrower referred to in Section 4.4 or purported to have been acquired by the
Borrower or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business or permitted by the Loan Documents), in
each case free and clear of Liens prohibited by this Agreement, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, free from burdensome restrictions, all material patents,
trademarks, service marks, trade names, copyrights and other intellectual
property, except where such failure could not reasonably be expected to have a
Material Adverse Effect, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except where
such infringement could not reasonably be expected to result in a Material
Adverse Effect.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.

Section 4.12. Disclosure. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the audited consolidated balance sheet of the Borrower referred to
in Section 4.4 or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business or permitted by the Loan Documents), in each case
free and clear of Liens prohibited by this Agreement, except where such failure
could not reasonably be expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(b) As of the date hereof, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the date hereof to any Lender in connection with this Agreement is true
and correct in all material respects.

Section 4.13. Labor Relations. There are no material labor disputes against the
Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
claims of unfair labor practices, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Guarantor, in each case as of the Effective Date.

Section 4.15. [Intentionally omitted].

Section 4.16. OFAC. None of the Borrower, any of its Subsidiaries, any of their
respective directors or executive officers or, to their knowledge, any of their
respective non-executive officers is a Sanctioned Person.

Section 4.17. Compliance with Patriot Act and Other Laws. The Borrower and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) all applicable provisions of Title III of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).

Section 4.18. English Security Documents. Subject to the Legal Reservations and
Perfection Requirements, the English Security Documents are effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, legal, valid, enforceable and, upon the making of the filings and the
taking of the actions required under the terms of the Loan Documents, perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties that are party thereto in the Collateral over which Liens are expressed
to be created thereunder.

Section 4.19. Netherlands Security Documents. Subject to the Legal Reservations
and Perfection Requirements, the Netherlands Security Documents are effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in each of the Netherlands Security Documents) and the
security interest created by the Netherlands Security Documents shall constitute
a perfected Lien on the Collateral (as defined in each of the Netherlands
Security Documents), in each case prior and superior in right to any Lien in
favor of any other Person that is prohibited hereunder.

 

53



--------------------------------------------------------------------------------

Section 4.20. EEA Financial Institution; Other Regulations. No Loan Party is an
EEA Financial Institution.

Section 4.21. Material Contracts. Each Material Contract of the Borrower or any
of its Subsidiaries is in full force and effect and is the legal, valid and
binding obligation of the Borrower or such Subsidiary, as applicable, and each
other party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. No
default (after giving effect to any grace or cure period with respect thereto)
has occurred and is continuing under any Material Contract entered into prior to
the Effective Date.

Section 4.22. Aircraft Interests. Each Grantor (as defined in the applicable
Aircraft Security Agreement) has full title of each Airframe, Engine and Spare
Engine (each as defined in the applicable Aircraft Security Agreement) as
described in the applicable Aircraft Security Agreement. Neither any Owner nor
any sublessee in connection with a Disclosed Existing Sublease has granted to
any person other than the Administrative Agent an International Interest,
national interest, Prospective International Interest, lien, de- registration
power of attorney or a de-registration and export request authorization with
respect to any Aircraft, Airframe, Engine or Spare Engine other than any
Permitted Collateral Liens.

Section 4.23. Aircraft Operator. Each Aircraft is operated by a duly authorized
and certificated air carrier in good standing under applicable law, who has
complied with and satisfied all of the requirements of and is in good standing
with the applicable Aviation Authority, so as to enable compliance with this
Agreement, and to otherwise lawfully operate, possess, use and maintain the
applicable Aircraft in accordance with the Loan Documents.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, commencing with the Fiscal Year ending March 31,
2019, a copy of the annual audit report for such Fiscal Year for the Borrower
and its Subsidiaries, containing a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, accompanied by an opinion from the Borrower’s certified
public accountant stating that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP (provided that, after the conclusion of the Cases, such
consolidated statements shall be audited and certified without “going concern”
or other qualification, exception or assumption and without qualification or
assumption as to the scope of such audit as conducted in accordance with GAAP,
by an independent public accounting firm of nationally recognized standing, or
otherwise reasonably acceptable to the Administrative Agent);

 

54



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, commencing with the Fiscal Quarter ending
June 30, 2019, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year;

(c) as soon as available and in any event within 10 days after the end of each
month, commencing with the month ended May 31, 2019, an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such month
and the related unaudited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such month and the then elapsed portion of
such Fiscal Year.

(d) concurrently with the delivery of the financial statements referred to in
clauses (a), (b) and (c) above, a Compliance Certificate signed by the chief
financial officer or treasurer or controller of the Borrower (a) certifying as
to the accuracy of such financial statements and (b) certifying as to whether
there exists a Default or Event of Default on the date of such certificate, and
if a Default or an Event of Default exists, specifying the details thereof and
the action which the Borrower has taken or proposes to take with respect
thereto;

(e) promptly following any reasonable request therefor, (i) such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation;

(f) on or before the last Business Day at the end of every second week,
commencing with the week ending May 24, 2019, a variance report (each, a
“Variance Report”) for the immediately preceding week(s) included in the latest
Semi-Annual Cash Flow Forecast previously delivered prior to such date pursuant
to Section 3.1(b)(xix) or 5.1(g) signed by the chief financial officer or
treasurer or controller of the Borrower, (A) showing, for each week, actual
total cash receipts, disbursements, net cash flow, professional fees and capital
expenditures, (B) noting therein cumulative variances from projected values set
forth for such periods in the relevant Semi-Annual Cash Flow Forecast,
(C) providing an explanation for all material variances and in form and
substance reasonably satisfactory to the Administrative Agent acting at the
direction of the Required Lenders and (D) setting forth in reasonable detail
calculations, made consistent with the terms of this Agreement and otherwise
using customary methods, demonstrating compliance with Section 6.1; and

(g) on or before the last Business Day at the end of every 4-week period,
commencing June 7, 2019, a Semi-Annual Cash Flow Forecast reasonably
satisfactory to the Lenders.

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.

 

55



--------------------------------------------------------------------------------

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or governmental proceeding of the type described in
Section 4.5;

(c) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $15,000,000 of the Borrower or any of its
Subsidiaries;

(d) other than the commencement of the Cases, the occurrence of any event that
has had or could reasonably be expected to have, a Material Adverse Effect; and

(e) any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office or its principal place of business, (iii) in any Loan
Party’s identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization or incorporation, in each case within thirty
(30) days thereafter.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to do, or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the business of providing helicopter services or
such other businesses or services (including other aircraft services) that are
reasonably related to the foregoing; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, Division or dissolution
permitted under Section 7.3 or not subject to restriction under Section 7.3.

Section 5.4. Compliance with Laws, Etc. Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all Environmental
Liabilities, taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the applicable
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect. No Loan Party
shall be included in a fiscal unity (fiscale eenheid) for Dutch tax purposes,
unless with the prior consent of the Administrative Agent.

 

56



--------------------------------------------------------------------------------

Section 5.6. Books and Records. Each Loan Party will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of each Loan Party and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. Each Loan Party will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required. Each Loan Party will permit any representative
of the Administrative Agent, or any Lender (if an Event of Default exists), to
visit and inspect its properties and to conduct audits of the Collateral
(including any third party evaluations by HeliValue$ or other similar auditor of
aircraft granted as collateral), all at such reasonable times as the
Administrative Agent may reasonably request after reasonable prior notice to the
Borrower; provided, however, if a Default or an Event of Default has occurred
and is continuing, no prior notice shall be required and no limitations as to
times or frequency shall apply.

Section 5.8. Maintenance of Properties; Insurance. Each Loan Party at all times
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majeure,
(b) maintain with financially sound and reputable insurance companies
(i) insurance with respect to its properties and business, and the properties
and business of its Subsidiaries, against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses operating in the same or similar locations and (ii) furnish to the
Administrative Agent no more frequently than annually a certificate of an
Responsible Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section, and (c) subject to Section 5.18, name the Administrative Agent as
additional insured on liability insurance policies of the Borrower and its
Subsidiaries and as lender loss payee (pursuant to the lender loss payee
endorsement approved by the Administrative Agent) on all casualty and property
insurance policies of the Borrower and its Subsidiaries in each case, as
appropriate respecting the Collateral.

Section 5.9. Use of Proceeds. The proceeds of the Term Loans shall be used as
solely in accordance with the Semi-Annual Cash Flow Forecast; provided however,
no proceeds of the Term Loans shall be transferred or distributed by any Person
listed on Schedule 8.1 prior to (i) the occurrence of the Petition Date and
(ii) the entry by the Bankruptcy Court of a Cash Management Order and a Cash
Collateral Order.

Section 5.10. Additional Subsidiaries. (a) In the event that, subsequent to the
Effective Date, any Direct Wholly Owned Domestic Subsidiary becomes a
Significant Subsidiary, whether pursuant to an acquisition or otherwise,
(x) within twenty (20) Business Days after the date such Direct Wholly Owned
Domestic Subsidiary becomes a Significant Subsidiary, the Borrower shall notify
the Administrative Agent and the Lenders thereof and (y) within twenty
(20) Business Days thereafter, the Borrower shall cause such Direct Wholly Owned
Domestic Subsidiary to Guarantee the Obligations pursuant to Article XI. In
addition, to the extent the Capital Stock of

 

57



--------------------------------------------------------------------------------

such Direct Wholly Owned Domestic Subsidiary is not already pledged, within
twenty (20) Business Days after the date that the Borrower gives the
Administrative Agent and the Lenders notice that such Direct Wholly Owned
Domestic Subsidiary has become a Significant Subsidiary, the Borrower shall
pledge all of the Capital Stock of such Direct Wholly Owned Domestic Subsidiary
to the Administrative Agent as security for the Obligations by executing and
delivering an amendment or supplement to the First and Second Lien Security
Agreement, in form and substance satisfactory to the Administrative Agent, and
to deliver the original stock certificates, if any, evidencing such Capital
Stock to the Administrative Agent (or, in the case of Shared Collateral, the
Existing Collateral Agent, as bailee for the Administrative Agent in accordance
with the terms of the Intercreditor Agreement), together with appropriate stock
powers executed in blank.

(b) Subject to Section 7.13, in the event that, subsequent to the Effective
Date, any Person becomes a Direct Wholly Owned Foreign Subsidiary of the
Borrower, whether pursuant to an acquisition or otherwise, (x) the Borrower
shall promptly notify the Administrative Agent and the Lenders thereof and
(y) no later than twenty (20) Business Days after such Person becomes a Direct
Wholly Owned Foreign Subsidiary, or if the Administrative Agent determines in
its sole discretion that the Borrower is working in good faith, such longer
period as the Administrative Agent shall permit (not to exceed thirty
(30) additional days), the Borrower shall, or shall cause the owner of the
Capital Stock of such Person to, (i) pledge 100% of the Capital Stock of such
Direct Wholly Owned Foreign Subsidiary to the Administrative Agent as security
for the Obligations pursuant to an amendment or supplement to the First and
Second Lien Security Agreement, or a separate pledge agreement, in either case
in form and substance reasonably satisfactory to the Administrative Agent,
(ii) deliver the original stock certificates evidencing such pledged Capital
Stock, together with appropriate stock powers executed in blank, to the
Administrative Agent (or, in the case of Shared Collateral, the Existing
Collateral Agent), and (iii) if requested by the Administrative Agent, deliver
all such other documentation (including without limitation, lien searches, legal
opinions and certified organizational documents) and to take all such other
actions as Borrower would have been required to deliver and take pursuant to
Section 3.1 if such Direct Wholly Owned Foreign Subsidiary had been a Direct
Wholly Owned Foreign Subsidiary on the Effective Date.

(c) Subject to Section 7.13, if the Borrower forms or acquires any Direct Wholly
Owned Domestic Subsidiary after the Effective Date, no later than twenty
(20) Business Days after the date of formation or acquisition of such Direct
Wholly Owned Domestic Subsidiary, or if the Administrative Agent determines in
its sole discretion that the Borrower is working in good faith, such longer
period as the Administrative Agent shall permit (not to exceed thirty
(30) additional days), the Borrower shall pledge all of the Capital Stock of
such newly formed or acquired Direct Wholly Owned Domestic Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
an amendment or supplement to the First and Second Lien Security Agreement, in
form and substance satisfactory to the Administrative Agent, and to deliver the
original stock certificates, if any, evidencing such Capital Stock, together
with appropriate stock powers executed in blank, to the Administrative Agent
(or, in the case of Shared Collateral, the Existing Collateral Agent, as bailee
for the Administrative Agent in accordance with the terms of the Intercreditor
Agreement following the execution thereof).

(d) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered under this Section 5.10, the
Administrative Agent shall have a valid and enforceable perfected Lien on the
property required to be pledged pursuant to clauses (a), (b) and (c) above, in
each case prior and superior in right to any Lien granted in favor of any Person
that is prohibited hereunder. All actions to be taken pursuant to this
Section 5.10 shall be at the expense of the Borrower or the applicable Loan
Party, and shall be taken to the reasonable satisfaction of the Administrative
Agent.

 

58



--------------------------------------------------------------------------------

Section 5.11. Further Assurances, Additional Collateral.

(a) As set forth in Section 5.12, the Borrower and the Guarantors shall grant
Liens as promptly as practicable on aircraft and Aircraft-Related Collateral
(except to the extent constituting an Excluded Asset). With respect to any such
aircraft subject to a contract for purchase or construction and any applicable
Aircraft-Related Collateral, such aircraft and its related Aircraft-Related
Collateral shall not be deemed to be “acquired” until such time that the
Borrower or a Guarantor takes both physical possession and title thereto.

(b) Except as otherwise provided herein, the Borrower and each of the Guarantors
shall do or cause to be done all acts and things that may be required, or that
the Administrative Agent from time to time may reasonably request, to assure and
confirm that the Administrative Agent holds, for the benefit of the Secured
Parties, duly created and enforceable and perfected Liens upon the Collateral
(including any acquired property or other property required by this Agreement or
any Security Document to become, Collateral after the Effective Date), in each
case, as contemplated by, and with the Lien priority required under, the Loan
Documents, and in connection with any merger, consolidation or sale of assets of
the Borrower or any Guarantor, the property and assets of the Person which is
consolidated or merged with or into the Borrower or any Guarantor, to the extent
that they are property or assets of the types which would constitute Collateral
under the Security Documents, shall be treated as after-acquired property and
the Borrower or such Guarantor shall take such action as may be reasonably
necessary to cause such property and assets to be made subject to Liens, in the
manner and to the extent required under the Security Documents.

(c) The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that the Administrative Agent or the Required Lenders may reasonably request, to
ensure that the Collateral granted to the Administrative Agent for the benefit
of the Secured Parties encompasses those assets agreed between the Borrower and
the Lenders prior to the Effective Date with the applicable lien perfection.

(d) Without limiting the foregoing, at any time and from time to time, the
Borrower and each of the Guarantors shall promptly execute, acknowledge and
deliver such Security Documents, instruments, certificates, financing
statements, notices and other documents, and take such other actions as shall be
reasonably required, or that the Administrative Agent may reasonably request, to
create, perfect, protect, assure or enforce the Liens and benefits intended to
be conferred, in each case as contemplated by the Security Documents for the
benefit of the Secured Parties.

(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Liens on the Collateral will not be required to be perfected if
such Liens cannot be perfected by filing of UCC-1 statements (including with
respect to commercial tort claims), the recording or filing of Aircraft Security
Agreements or supplements thereto, the execution and delivery of foreign
collateral documents governed by the laws of an Applicable Foreign Jurisdiction,
the delivery of certificates evidencing Capital Stock or promissory notes and
control agreements with respect to any deposit account (if applicable), and any
reference in the Loan Documents to perfected Liens shall be a reference only to
such methods of perfection.

 

59



--------------------------------------------------------------------------------

(f) To the extent any grant of security required hereby would require the
execution and delivery of a Security Document (including any Security Document
required by an Applicable Foreign Jurisdiction), the Borrower or such Guarantor
shall execute and deliver such Security Document, together with related
certificates and opinions with respect thereto, on substantially the same terms
as the applicable Security Documents (if any) covering Collateral owned by the
Borrower and Guarantors on the Effective Date.

(g) Notwithstanding anything herein or in the Loan Documents to the contrary,
neither the Borrower nor any Guarantor will be required to grant a security
interest in any Excluded Asset.

(h) Subject to Section 2.08 of the applicable Aircraft Security Agreement,
Aircraft Substitutions shall be permitted after the Effective Date so long as
the Borrower or the Guarantor that is the owner and pledgor of the Eligible
Aircraft being substituted satisfies the conditions with respect thereto, as if
such Eligible Aircraft had been Aircraft Collateral on the Effective Date,
contemporaneously with the consummation of such Aircraft Substitution and takes
such other actions in connection therewith as would otherwise have been required
to be taken pursuant to this Article V and the Security Documents had the
substituted Eligible Aircraft been Aircraft Collateral on the Effective Date.

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral.

(a) Subject, in each case, to Section 5.18 and in each case to the extent such
actions have not been taken on the Effective Date (without limiting
Section 3.1), the Borrower will, and will cause each Loan Party to, (i) pledge
the Aircraft Collateral set forth on Schedule 5.12(a) and Aircraft-Related
Collateral related thereto, subject only to Aircraft Substitutions, pursuant to
one or more Aircraft Security Agreements, or a separate mortgage or security
documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent and (ii) file or cause to be filed such Aircraft Security
Agreements with the Federal Aviation Administration; provided however, that,
notwithstanding any provision of the Loan Documents, any parts, Engines or other
components may be replaced on any such Aircraft Collateral as needed for the
repair and upkeep of such Aircraft Collateral and in connection with the
management of the fleet by the Loan Parties; provided such replacements are made
pursuant to Section 2 of the applicable Aircraft Security Agreement and promptly
become subject to the Administrative Agent’s perfected first priority security
interest; and

(b) In addition to and/or in furtherance of the requirements set forth in the
foregoing clause (a), the Borrower will, and will cause each Loan Party to,
promptly after the date hereof (but, in any event, in the case of Collateral as
of the Effective Date, no later than 25 days following the Effective Date (or
such later time as reasonably agreed by the Administrative Agent acting at the
direction of the Required Lenders)), the Borrower and the Guarantors will
execute and deliver to the Administrative Agent the following documents, each in
form and substance reasonably satisfactory to the Administrative Agent acting at
the direction of the Required Lenders: (i) fully executed and certified (as
required by any Requirement of Law) Aircraft Security Agreements or supplements
thereto constituting Security Documents, with respect to each of (x) each
Aircraft included in the Aircraft Collateral and (y) Engines constituting the
Aircraft-Related Collateral (such Engines, collectively with the Aircraft
Collateral, “Registered Aircraft-Related Collateral”), as may be necessary to
create, under applicable U.S. law, a valid, perfected first priority Lien
(subject to Permitted Liens) in such Registered Aircraft-Related Collateral in
favor of the Administrative Agent for the benefit of the Secured Parties;
(ii) lien search results with respect to Registered Aircraft-Related Collateral
in the International Registry

 

60



--------------------------------------------------------------------------------

(Priority Search Certificates issued by the International Registry) and the
records and registries maintained by each applicable authority in each
Jurisdiction of Registration of the Registered Aircraft-Related Collateral, each
as of a recent date showing that the title to such Registered Aircraft-Related
Collateral belongs to the Borrower or any Guarantor free and clear of any Liens
(other than the Permitted Liens); (iii) evidence of all registrations with the
International Registry necessary or appropriate to create and perfect the Liens
granted by such Security Documents with respect to the Registered
Aircraft-Related Collateral, under applicable U.S. law; (iv) filing opinions of
counsel or other customary evidence of the completion of all applicable filings
or recordings of such Security Documents and other necessary documents with the
applicable aviation authority necessary or appropriate to create and perfect the
Liens granted by such Security Documents, under applicable U.S. law, and any
other filings or notices required to be made with any other government authority
or registry in the Jurisdiction of Registration of the respective Registered
Aircraft-Related Collateral, (v) certificates of insurance issued by the
Borrower’s or the applicable Guarantor’s broker, (x) describing in reasonable
detail the insurance maintained in respect of the Aircraft Collateral,
(y) naming the Administrative Agent as loss payee, in the case of hull
insurance, and additional insured, in the case of other insurance coverage and
(z) providing that the respective insurers irrevocably waive any and all rights
of subrogation with respect to the Administrative Agent and the other Secured
Parties, (vi) a written legal post-recordation opinion of the Borrower’s or the
applicable Guarantor’s aircraft title counsel in the relevant Jurisdiction of
Registration of the applicable Registered Aircraft-Related Collateral with
respect to enforceability, creation, perfection of the foregoing Liens, provided
that in certain Jurisdictions of Registration, where the Borrower or the
applicable Guarantor’s aircraft title counsel is not permitted to deliver such
an opinion to the Administrative Agent by operation of law, the requirement of
this clause (vi) may be satisfied if the Administrative Agent is able obtain
such opinions from its aircraft title counsel for the applicable jurisdiction
and (vii) evidence of payment by the Borrower of all premiums, search and
examination charges and related charges, filing or recording taxes, fees,
charges, costs and expenses required for the recording of the Liens referred to
above.

(c) [Reserved.]

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, if, after the exercise of commercially reasonable efforts, the
Borrower or the applicable Guarantor is not able to deliver any curative
documentation that would support the removal from an aircraft title opinion of
exceptions to title to Registered Aircraft-Related Collateral by reason of a
title defect, the Borrower and the relevant Guarantor shall not be obligated to
deliver any such curative documentation, to the extent that the value of such
curative documentation with respect to all Registered Aircraft-Related
Collateral does not exceed $10,000,000 in the aggregate (1) based on the impact
on fair market value of such title exceptions as they relate to the airframe
constituting the relevant Registered Aircraft-Related Collateral and (2) with
respect to Engine title exceptions, the fair market value of such title
exceptions as they relate to each affected such Engine constituting the relevant
Registered Aircraft-Related Collateral.

(e) the Borrower will cause to be filed with the FAA, TCA, International
Registry (as such terms are defined in the applicable Aircraft Security
Agreements) or Governmental Authority and evidence thereof delivered to the
Administrative Agent such curative documentation that would support the removal
from an aircraft title opinion of exceptions to title identified in Schedule
5.12(e) together with an updated aircraft title opinion removing such exceptions
to the title of the Aircraft Collateral so that the Administrative Agent will
have a first priority perfected lien in each Aircraft Collateral subject to
Aircraft Permitted Liens (as such term is defined in the applicable Aircraft
Security Agreement for such Aircraft Collateral).

 

61



--------------------------------------------------------------------------------

Section 5.13. Sanctions; Anti-Corruption Laws. Each Loan Party will maintain in
effect and enforce policies and procedures designed to procure compliance, in
all material respects, by each such Loan Party, its Subsidiaries and their
respective directors and officers with applicable Sanctions and the United
States Foreign Corrupt Practices Act of 1977, as amended, or any other
Anti-Corruption Law applicable to it. The Borrower will not request any
Borrowing, and the Borrower shall not, and the Borrower shall ensure that its
Subsidiaries shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in material violation of any applicable Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would cause any Lender to be in violation of
applicable Sanctions.

Section 5.14. Lender Calls. Upon request by the advisors to the Lenders, the
Borrower will host regular conference calls for the Lenders (which shall occur
no less than bi-weekly, and more frequently as requested by the advisors to the
Administrative Agent and the Lenders), for the Loan Parties to provide updates
as to the Cash Flow Forecasts and the Variance Report most recently delivered,
the Loan Parties’ financial condition, business operations, liquidity, business
plan, contract negotiations and projections.

Section 5.15. Certain Other Bankruptcy Matters.

(a) The Loan Parties and the Subsidiaries shall comply in all material respects,
after entry thereof, with all of the requirements and obligations set forth in
the Cash Management Order and the Cash Collateral Order following the entry
thereof, as such orders are amended and in effect from time to time in
accordance with this Agreement.

(b) The Borrower shall provide at least five (5) Business Days’ (or such shorter
notice acceptable to the Administrative Agent in its sole discretion) prior
written notice to the Administrative Agent prior to any assumption or rejection
of the U.K. SAR Contract or any Loan Party’s or any other Subsidiary’s other
Material Contracts (and following the Petition Date, pursuant to Section 365 of
the Bankruptcy Code) and no such contract or lease shall be assumed or rejected,
if such assumption or rejection would be materially adverse to the interests of
the Secured Parties.

(c) The Loan Parties shall retain a financial advisor acceptable to the Required
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall be provided reasonable access to such
financial advisor.

Section 5.16. [Reserved].

Section 5.17. Operation and Maintenance.

(a) Each Loan Party must keep the Aircraft Collateral or procure that the same
is kept in good repair and condition (except for reasonable wear and tear
consistent with the age and operational use of such Aircraft) and, in accordance
with the terms of the Aircraft Security Agreement, maintain or preserve the
aircraft in accordance with original equipment manufacturer standards and
applicable regulatory requirements (in the appropriate category for the nature
of the

 

62



--------------------------------------------------------------------------------

operations of that Aircraft without restrictions) and, if required by applicable
law, a certification as to maintenance for that Aircraft issued by or on behalf
of the Aviation Authority. No Loan Party shall use or permit the use of any
Aircraft Collateral in any manner contrary to any recommendation of the
manufacturers of the Aircraft, Airframe, any Engine or any Part referred to in
any mandatory service bulletins issued, supplied or available by or through such
manufacturer, or any applicable airworthiness directives issued by the
applicable Aviation Authority.

(b) [Reserved].

(c) At its own cost and expense, each Loan Party shall ensure, or shall procure,
that each Aircraft constituting Aircraft Collateral is registered with the
applicable Aviation Authority in the name of Owner or operator (as applicable)
in accordance with the applicable laws of the Jurisdiction of Registration with
Owner’s and Administrative Agent’s interest (where possible) in the Aircraft and
the Lien of any Security Document (in each case where possible) insofar as they
create and/or perfect a security interest in any Aircraft Collateral, and
Owner’s or operator’s and Administrative Agent’s interest in such Aircraft,
noted in the register to the extent permitted. The Administrative Agent agrees
to cooperate with each Loan Party as relevant, at the expense of that Loan
Party, to the extent necessary to maintain such registration. The Loan Parties
must not change, and must ensure no other Person changes, the Jurisdiction of
Registration of an Aircraft without notice to Administrative Agent or operator,
as applicable.

(d) All maintenance, repair and servicing shall be conducted by Borrower, an
Affiliate of Borrower or a maintenance provider under a Maintenance Program in
accordance with all manufacturer’s manuals, flight and maintenance manuals,
current manufacturer recommendations, applicable overhaul manuals, service
bulletins, applicable maintenance and operations specifications, applicable
operator’s manuals or specifications approved by applicable regulatory
authority.

(e) No material alterations or modifications may be made to, or installed upon,
an Aircraft constituting Aircraft Collateral except (i) to achieve preservation
in accordance with any applicable original equipment manufacturer requirements,
(ii) to comply with any FAA (or other applicable Aviation Authority)
requirements, (iii) as permitted by the Aircraft Security Agreement or other
Loan Document or (iv) with the Administrative Agent’s consent (such consent not
to be unreasonably withheld or delayed), and if so permitted any alterations or
modifications added or done to such Aircraft shall:

(i) not diminish, or impair the marketability, value, utility or airworthiness
of the applicable Aircraft; and

(ii) immediately become the property of Owner free of all Liens (other than
Permitted Aircraft Liens).

(f) Each Loan Party will (i) ensure that the crew engaged in connection with the
operation of any Aircraft Collateral have the qualifications and hold the
licenses or certification required by the Aviation Authority and applicable law;
(ii) obtain and maintain in full force all certificates, licenses, permits and
authorizations at any time required for the use and operation of such Aircraft;
and (iii) not abandon the Aircraft or knowingly do or permit to be done anything
which may expose an Aircraft or any part of it to the risk of damage,
destruction, arrest, confiscation, seizure, forfeiture, impounding, detention or
appropriation. Each Aircraft shall be maintained at all times under a
Maintenance Program.

 

63



--------------------------------------------------------------------------------

(g) Each Loan Party will ensure that any repairs to any Aircraft Collateral will
be performed in accordance with the provisions of the Maintenance Program.

Section 5.18. Post-Closing Matters. The Loan Parties shall take all necessary
actions to satisfy the items described on Schedule 5.18 within the applicable
period of time specified in such Schedule (or such longer period as the Required
Lenders may agree in their sole discretion).

ARTICLE VI

FINANCIAL COVENANT

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Variance Testing. On the delivery of each Variance Report following
the Effective Date (each a “Test Date”):

(a) commencing with the Test Date corresponding to the week ending May 24, 2019,
the total operating disbursements of the Borrower and its Subsidiaries for the
applicable period described in the immediately following proviso, shall not
exceed the sum of the aggregate amount forecasted therefor in the Semi-Annual
Cash Flow Forecast for such period by more than 10% of the forecasted amount;
provided that (i) with respect to the Test Date for the week ending May 24, 2019
and every second Test Date occurring thereafter, the applicable Variance Report
shall cover the immediately preceding two-week period ending prior to such Test
Date and (ii) with respect to the Test Date for the week ending June 7, 2019 and
every second Test Date occurring thereafter, the applicable Variance Report
shall cover the immediately preceding four-week period ending prior to such Test
Date. Certification of compliance with this Section 6.1(a) shall be provided for
such Test Date, concurrently with delivery of each Variance Report and shall
have been certified by a Responsible Officer of either Borrower and be in a form
satisfactory to the advisors to the Administrative Agent and the Lenders; and

(b) commencing with the Test Date corresponding to the week ending June 21,
2019, the total receipts of the Borrower and its Subsidiaries in the period
covered by such Variance Report, shall not be less than 80% of the sum of the
aggregate amount forecasted therefor in the Semi-Annual Cash Flow Forecasts
relevant for the immediately preceding six-week period. On June 21, the first
four weeks forecasted for testing purposes will be from the Semi-Annual Cash
Flow Forecast delivered on the Effective Date. The last two weeks forecasted
will be from the latest Semi-Annual Cash Flow Forecast, provided that it is
reasonably satisfactory to the lenders, otherwise the entire forecast for the
six weeks will be based upon the original Semi-Annual Cash Flow Forecast. On
August 2, the first two weeks forecasted will be from the previous Semi-Annual
Cash Flow Forecast and the last four weeks forecasted will be from the latest
Semi-Annual Cash Flow Forecast, provided that the previous and latest
Semi-Annual Cash Flow Forecasts, respectively, are reasonably satisfactory to
the Lenders, otherwise the variance will be based upon the last Semi-Annual Cash
Flow Forecast that was reasonably acceptable. Testing in future periods will
follow the logic above. Certification of compliance with this Section 6.1(b)
shall be provided for such Test Date, concurrently with delivery of each
Variance Report and shall have been certified by a Responsible Officer of either
Borrower and be in a form satisfactory to the advisors to the Administrative
Agent and the Lenders.

 

64



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness. The Loan Parties will not, and will not permit any of
their Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness created or incurred pursuant to the Loan Documents;

(b) Indebtedness outstanding on the Effective Date and set forth on Schedule 7.1
(the “Existing Indebtedness”);

(c) Hedging Transactions entered into with any Person in the ordinary course of
business and not for speculation; and

(d) any intercompany Indebtedness, subject to Section 7.4; provided, such
intercompany Indebtedness owed by Loan Parties to non-Loan Parties shall be
subordinated to the Obligations;

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of such Loan Party
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of such Loan Party;
provided that such Indebtedness is incurred within ninety (90) days of the
acquisition of such property, and (ii) consisting of Capital Lease Obligations,
in an aggregate amount for clause (i) and (ii) not to exceed $20,000,000 at any
time outstanding and, in each case, any Permitted Refinancing Indebtedness in
respect thereof;

(f) Guarantee obligations of a Loan Party in respect of Indebtedness of a Loan
Party otherwise permitted hereunder, and Guarantee obligations of a Subsidiary
of a Loan Party in respect of Indebtedness of a Loan Party;

(g) non-recourse Indebtedness incurred by the Loan Parties to finance the
payment of insurance premiums of such Person;

(h) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Loan Parties incurred in connection with such Person providing
such benefits or insurance pursuant to customary reimbursement or
indemnification obligations to such Person;

(i) Operating Leases;

(j) other Indebtedness not secured by Collateral or Specified Aircraft in an
aggregate amount that does not exceed $5,000,000 outstanding at any time; and

(k) obligations in respect of letters of credit in an aggregate outstanding face
amount not to exceed the amount set forth in the Semi-Annual Cash Flow Forecast
at any time.

 

65



--------------------------------------------------------------------------------

Section 7.2. Negative Pledge. The Loan Parties will not, and will not permit any
of their Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except for
Permitted Liens. The Loan Parties will not, and will not permit any Specified
Aircraft SPV, to create, incur, assume or suffer to exist any Lien (other than
Permitted Aircraft Liens) on the Specified Aircraft other than in favor of the
Administrative Agent.

Section 7.3. Fundamental Changes. (a) The Loan Parties will not, and will not
permit any Significant Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Significant
Subsidiaries(in each case, whether now owned or hereafter acquired) or liquidate
or dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Significant Subsidiary may merge with a
Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person, (ii) any Significant Subsidiary may merge
into another Subsidiary; provided, that if any party to such merger is a Loan
Party, the surviving Person shall be a Loan Party, (iii) any Significant
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary; provided,
that if such Significant Subsidiary is a Loan Party, it may only sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to the
Borrower or to another Loan Party, (iv) [Reserved], (v) any Significant
Subsidiary (other than a Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests and with the consent of the Required Lenders; and (vi) subject to
Section 2.8, sales and other dispositions of property that the Borrower or its
Subsidiaries reasonably determine is obsolete and no longer used or useful in
the ordinary course of its business; provided, that with respect to clauses
(i) and (ii) of this Section 7.3(a), any such merger involving a Person that is
not a Wholly Owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.4.

(b) The Loan Parties will not, and will not permit any of their Subsidiaries to,
engage in any type of business other than helicopter services and such other
businesses or services (including other aircraft services) that are reasonably
related thereto.

Section 7.4. Loans and Other Investments, Etc. The Loan Parties will not, and
will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger), any Capital Stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment (other
than Permitted Investments) in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit (all of the foregoing being collectively
called “Investments”), except:

(a) the Borrower may Guarantee unfunded pension obligations of the Borrower’s
Subsidiaries with respect to Plans in existence on the Effective Date;

(b) the Borrower and its Subsidiaries may make and permit to exist Investments
in the Borrower and Wholly Owned Subsidiaries; provided that the aggregate
amount of such Investments by Loan Parties in Subsidiaries that are not Loan
Parties made after the Effective Date in reliance on this clause (b) shall not
exceed $5,000,000 at any time;

 

66



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries may make any Investment made pursuant to
(and set forth in) the Semi-Annual Cash Flow Forecast;

(d) [intentionally omitted];

(e) the Borrower and its Subsidiaries may make and permit to exist trade
payables and receivables and other transactions in the ordinary course of
business among the Borrower and its Subsidiaries;

(f) the Borrower and its Subsidiaries may incur Guarantees of Indebtedness
permitted under Section 7.1;

(g) the maintenance of deposit accounts in the ordinary course of business;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) Investments by way of contributions to capital or purchases of Capital Stock
by any Loan Party in any of its Subsidiaries that are Loan Parties;

(j) other Investments in an aggregate principal amount at any time not to exceed
$5,000,000;

(k) Investments set forth on Schedule 7.4 and existing on the Effective Date in
an aggregate amount equal to the amount outstanding on the Effective Date as
shown on such Schedule 7.4; and

(l) the Specified Aircraft Investments so long as, at the time of making any
such Specified Aircraft Investment no Event of Default shall have occurred and
be continuing.

Section 7.5. Restricted Payments. The Borrower will not, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(a) dividends and other distributions paid in kind or in capital stock or
(b) pursuant to a final order entered in the Cases, including any order
confirming a Reorganization Plan in the Cases.

Section 7.6. Sale of Assets. The Loan Parties will not, and will not permit any
of their Subsidiaries to (i) in the case of the Loan Parties, convey, sell,
lease, assign, transfer or otherwise dispose of, any of the assets or property
of any Loan Party, whether now owned or hereafter acquired, to any Person other
than, so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (x) to a Wholly Owned Subsidiary that is a Loan Party
or (y) to a Subsidiary that is not a Loan Party, so long as such disposition is
(A) in the ordinary course of business, (B) for fair market value and (C) to the
extent assets disposed constitute Collateral at such time of disposition, the
consideration received for such assets shall constitute Collateral, (ii) in the
case of any Subsidiary that is not a Loan Party, convey, sell, lease, assign,
transfer or otherwise dispose of, any of its assets or property, whether now
owned or hereafter

 

67



--------------------------------------------------------------------------------

acquired, to any Person other than, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, (1) to any other
Subsidiary that is not a Loan Party or (2) to any Loan Party, so long as such
disposition is (A) in the ordinary course of business, (B) for fair market value
and (C) to the extent the consideration paid by a Loan Party constitutes
Collateral, the assets received by such Loan Party shall constitute Collateral,
(iii) in the case of any Subsidiary, issue or sell any shares or quotas of such
Subsidiary’s common stock to any Person other than the Borrower or any of the
Borrower’s Subsidiaries (or to qualify directors if required by applicable law),
in each case of clauses (i) through (iii), other than (a) Aircraft Substitutions
to the extent permitted under Section 5.12, (b) Permitted Asset Sales,
(c) sales, leases and charters of inventory, equipment or other assets in the
ordinary course of business, (d) sales, dispositions and other transactions
permitted pursuant to Sections 7.3, 7.4 and 7.5 above and (e) other sales,
dispositions and other transactions with the consent of the Required Lenders.
Notwithstanding the foregoing, the Specified Aircraft SPVs shall not sell or
otherwise transfer any Specified Aircraft, or assign any Specified Aircraft
Leases, to any of the Borrower or any of its Subsidiaries or to any other
Person, except as required by the U.K. SAR Contract.

Section 7.7. Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Loan Parties or between or among
Persons that are not Loan Parties not involving any other Affiliates, (c) any
Restricted Payment permitted by Section 7.5 and (d) Investments permitted by
Section 7.4, so long as any Investment by any Loan Party or a Wholly Owned
Subsidiary in a Subsidiary that is not a Wholly Owned Subsidiary is made on
terms and conditions that, taken as a whole, are not less favorable to such Loan
Party or such affected Wholly Owned Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, except as required by the U.K.
SAR Contract or pursuant any related agreements.

Section 7.8. Restrictive Agreements. The Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any consensual agreement that prohibits, restricts or imposes
any condition upon (a) the ability of the any Loan Party or any Subsidiary to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, in favor of the Administrative Agent to secure
all or any portion of the Secured Obligations, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to any Loan Party or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by (A) this Agreement or any other Loan Document
or (B) any agreements governing or evidencing the Existing Indebtedness or any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund any of the foregoing;
provided that the restrictions and conditions imposed by any agreement governing
or evidencing such new Indebtedness are not materially more restrictive, taken
as a whole, than the restrictions and conditions imposed by the agreements
governing or evidencing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, as reasonably determined by the Borrower,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided such restrictions and conditions apply only to the

 

68



--------------------------------------------------------------------------------

Subsidiary or the assets that are sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in joint venture agreements and similar agreements that restrict the
transfer of interests in or assets of the joint venture or the pledge of Capital
Stock of any joint venture entity, (iv) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness; provided that
the foregoing shall not prohibit financial incurrence, maintenance and similar
covenants that indirectly have the practical effect of prohibiting or
restricting the ability of a Subsidiary to make such payments or provisions that
require that a certain amount of capital be maintained, or prohibit the return
of capital to shareholders above certain dollar limits; (v) clause (a) shall not
apply to customary provisions in leases restricting the assignment thereof;
(vi) the foregoing shall not apply to restrictions or conditions in any
agreements governing or evidencing any Indebtedness incurred on or after the
Effective Date in accordance with the provisions of this Agreement which are not
materially more restrictive, taken as a whole, than the restrictions and
conditions contained in this Agreement, any other Loan Document or the
agreements governing or evidencing the Existing Indebtedness; (vii) the
foregoing shall not apply to restrictions or conditions in any agreement in
effect at the time any Person becomes a Subsidiary of the Borrower, which
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, and on the condition that such restrictions or
conditions are not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancing thereof; provided, that the
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such conditions or restrictions than the
agreements in effect at the time such Person becomes a Subsidiary of the
Borrower and (viii) the foregoing shall not apply to any restrictions imposed by
the U.K. SAR Contract or pursuant to any related agreements.

Section 7.9. Hedging Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions not for speculative purposes entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its obligations or operations.

Section 7.10. Amendment to Material Documents. The Loan Parties will not, and
will not permit any of their Subsidiaries to, amend, modify or waive (a) any of
its rights under its certificate of incorporation, bylaws or other
organizational documents in a manner materially adverse to the interests of the
Lenders, (b) any Material Contract that would be materially adverse to the
interests of the Loan Parties or the Lenders thereunder or (c) any material
terms under the U.K. SAR Contract in a manner materially adverse to the
interests of the Lenders.

Section 7.11. Accounting Changes. The Loan Parties will not, and will not permit
any of their Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the Fiscal Year end to December 31.

 

69



--------------------------------------------------------------------------------

Section 7.12. Specified Aircraft SPVs.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
permit any Specified Aircraft SPV to fail to qualify as such pursuant to the
definition thereof or to (i) own any material assets or liabilities other than
those assets and liabilities owned prior to the Effective Date or in connection
with any Specified Aircraft Investments, the Specified Aircraft Transactions and
the performance of services under the U.K. SAR Contract and (ii) engage in any
business activities other than business activities engaged prior to the
Effective Date, or owning Specified Aircraft and entering into leases, subleases
or other agreements or arrangements which grant to the Borrower or any of its
Wholly Owned Subsidiaries the right to use Specified Aircraft in accordance with
Section 7.7 and any document, undertaking or agreement required by the
Department or otherwise reasonably necessary or desirable to maintain or enforce
its rights or obligations under the U.K. SAR Contract.

(b) The Loan Parties will not, and will not permit any of their Subsidiaries
(other than BALL SPV following the consummation of the Specified Aircraft
Transactions described in clause (i)(A), (i)(B) and (i)(C) of the definition
thereof and so long as the BALL SPV is a Specified Aircraft SPV) or affiliates
to, consummate the Specified Aircraft Transactions described in clause (i)(D) of
the definition thereof or otherwise acquire any of the Leonardo Aircraft.

Section 7.13. Additional Subsidiaries. The Loan Parties will not, and will not
permit any of their Subsidiaries to, form or otherwise acquire any Subsidiary
that is not an Insignificant Subsidiary following the Effective Date without the
consent of the Required Lenders.

Section 7.14. Specified Subsidiaries. No Specified Subsidiary shall, nor shall
the Loan Parties permit any Specified Subsidiary to, conduct any material
business operations (other than customary activities incidental to their
organizational existence and participation in intercompany cash management
activities and intercompany leasing activities, in each case consistent with
past practice) or own any material assets or incur any material liabilities, in
each case other than those assets and liabilities in existence on the Effective
Date or as otherwise contemplated by this sentence (including, for the avoidance
of doubt, performing its obligations under the Loan Documents and the granting
of Liens thereunder) and the making and/or receipt of additional intercompany
investments permitted hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any principal of any Term Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

(b) any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any interest on any Term Loan or any fee or any other amount (other than an
amount payable under clause (a) of this Section 8.1) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) shall
prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

70



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any financial covenant,
negative covenant, or such Loan Party’s covenant to maintain its existence; or

(e) The Cases initiated by the Debtors shall be dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code; or

(f) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or

(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to make payments when due on any Indebtedness (other
than Prepetition Debt (following the Petition Date) to the extent such
Indebtedness is permitted under the terms hereunder) which individually or in
the aggregate the principal amount thereof exceeds $15,000,000, or breach of any
covenant contained in any agreement relating to such Indebtedness causing or
permitting the acceleration of such Indebtedness after the giving of notice and
the expiration of any applicable grace period; provided that this clause
(g) shall not apply to (1) any Indebtedness outstanding hereunder or any
Prepetition Debt following the Petition Date or (2) the breach of any such
covenant arising from the execution and delivery of the Loan Documents; or

(h) any Subsidiary of the Borrower that is not a Debtor shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator, administrator,
administrative receiver or other similar official of it or any substantial part
of its property, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(i) of this Section 8.1(h), (iii) apply for or consent to the appointment of a
custodian, trustee, receiver, liquidator, administrator, administrative receiver
or other similar official for such Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any board action for the purpose of effecting
any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Subsidiary of the Borrower that is not a Debtor or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator,
administrator, administrative receiver or other similar official for such
Subsidiary or for a substantial part of its assets, and in any such case
relating to Domestic Subsidiaries only, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(j) A trustee under Chapter 11 of the Bankruptcy Code or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases;
or

 

71



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $15,000,000; or

(l) any final judgment or order for the payment of money in excess of
$15,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage), shall be rendered against any Loan Party (which, in the
case of the Debtors only, arose following the Petition Date) which judgments,
orders, fines, penalties, awards or impositions remain in effect for 30 days
without being satisfied, discharged, stayed, deferred, or vacated; or

(m) a Change in Control shall occur or exist; or

(n) any Facility Guarantees shall for any reason cease to be valid and binding
on, or enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to contest or terminate its payment
obligations under its Facility Guarantee other than as permitted by the Loan
Documents; or

(o) any Lien purported to be created under any Security Document shall fail or
cease to be a valid and perfected Lien on any Collateral having a fair market
value in excess of $5,000,000, with the priority required by the applicable
Security Document, except as a result of (i) the Administrative Agent’s failure
to take any action reasonably requested by the Borrower or otherwise required in
order to maintain a valid and perfected Lien on any Collateral, (ii) any action
taken by the Administrative Agent to release any Lien on any Collateral, or
(iii) as permitted in connection with the Loan Documents; or

(p) The Petition Date shall not have occurred within 5 days following the
Effective Date;

(q) (i) The U.K. SAR Contract shall be terminated or the Department shall have
exercised remedies to take control thereof or (ii) the Contractor shall have
received notice from the Department with respect to any termination of the U.K.
SAR Contract pursuant to Conditions 43, 44 or 45 of the U.K. SAR Contract; or

(r) Any Loan Party or any of its Subsidiaries makes a payment in respect of
Indebtedness that is not expressly contemplated by the Semi-Annual Cash Flow
Forecast.

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare the Term Loan
Commitments terminated and the principal of and any accrued interest on the Term
Loans (together with any unpaid fee in accordance with Section 2.10(c) with
respect to the Term Loans and Term Loan Commitments), and all other Obligations
owing hereunder, to be, whereupon the same shall become terminated or due and
payable, as applicable, immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
(ii) exercise all remedies contained in any other Loan Document, and
(iii) exercise any other remedies available at law or in equity; provided,
however, that, if an Event of Default has occurred and is continuing, prior to
any exercise by any Secured Party of any of the remedies that involves entering
into premises where any SAR Aircraft is located or taking possession of any SAR
Aircraft (or any related parts or engines then unattached to the SAR

 

72



--------------------------------------------------------------------------------

Aircraft or any records regarding same), or exercising any dominion or control
over any SAR Aircraft, or using any premises of a Loan Party or any of its
Affiliates for storage thereof or foreclosing upon or exercising any control or
dominion over the Capital Stock of one or both of the Specified Aircraft SPVs
(collectively, the “Restricted Remedies”), the Administrative Agent shall
deliver written notice to the Department that an Event of Default under this
Agreement has occurred and is continuing and provided that either (a) the Loan
Parties continue to pay amounts due under this Agreement pursuant to the terms
of this Agreement or (b) within 60 days after the date of such notice an
arrangement is established at the cost and expense of the Loan Parties requiring
that either (i) proceeds of any payment by the Department under the U.K. SAR
Contract in an amount equal to the unaccelerated principal amount and accrued
interest in respect of the Term Loans payable on such date be deposited by the
Department into a deposit account to be specified by the Administrative Agent
from time to time, all pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent on the direction of the
Required Lenders, or (ii) proceeds of all payments by the Department under the
U.K. SAR Contract be deposited with an escrow agent pursuant to an escrow
agreement to be agreed among the Department, the Administrative Agent, and the
relevant Borrower or Guarantor or Affiliate of them that is entitled to receive
the payment, all pursuant to documentation in form and substance reasonably
satisfactory to each of the Administrative Agent on the direction of the
Required Lenders (the arrangements described in clauses (i) and (ii) of this
proviso, each a “Payment Arrangement”), and so long as either such Payment
Arrangement remains in place and is complied with or the Loan Parties continue
to pay all amounts due, without acceleration of the Term Loans, pursuant to the
terms of this Agreement, the Restricted Remedies shall not be exercisable by any
Secured Party and shall remain subject to the Department’s rights under the U.K.
SAR Contract in all respects; provided, further, that if (a) the Loan Parties
are not paying to any Secured Party the amounts due to such Secured Party
pursuant to the terms of this Agreement (without acceleration of the Term Loans)
and (b) a Payment Arrangement is not established within 60 days after the date
of the notice delivered by the Administrative Agent to the Department in
accordance with the immediately preceding proviso, the Administrative Agent
shall be entitled to exercise the Restricted Remedies on the direction of the
Required Lenders, and thereafter such Restricted Remedies on the direction of
the Required Lenders shall not be subject to the rights of the Department under
the U.K. SAR Contract.

To the extent (x) any Loan Party that is a Debtor is unable to take action
required under this Agreement, or (y) the Administrative Agent or any Lender is
unable to exercise the rights or remedies described herein against any such Loan
Party, in each case, due solely to the pendency of the automatic stay during the
Cases, such inability to exercise such rights or remedies shall not constitute a
waiver thereof.

Section 8.2. Application of Proceeds.

(a) Subject, solely with respect to the Shared Collateral, to Section 10.17 and
the Intercreditor Agreement following the execution thereof, all proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after the occurrence of and during the continuation of an
Event of Default arises shall be applied as follows:

(i) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

 

73



--------------------------------------------------------------------------------

(ii) second, to the fees (including fees payable under Section 2.10(c)) and
other reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

(iii) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(iv) fourth, to the fees due and payable under Section 2.10 and interest then
due and payable under the terms of the Credit Agreement, until the same shall
have been paid in full;

(v) fifth, to the Secured Parties in an amount equal to the sum of all
outstanding principal amounts of the Obligations and any unpaid interest accrued
on the Obligations, pro rata in proportion to the aggregate amounts thereof
owing to each Secured Party;

(vi) sixth, to the Lenders in the amount of any other unpaid Obligations, pro
rata in proportion to the respective amounts thereof owed to each Lender; and

(vii) seventh, the balance, if any, after all of the Obligations and Hedging
Obligations owing to any Secured Party have been indefeasibly paid in full, to
the Borrower or as otherwise required by applicable law.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints Ankura Trust Company, LLC as the administrative agent and collateral
agent hereunder and under the other Loan Documents and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of their duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

74



--------------------------------------------------------------------------------

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as finally determined
by a non-appealable order from a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it concerning all matters pertaining
to such duties. Beyond reasonable care in the custody of any Collateral in its
actual possession, the Administrative Agent shall have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, and the Administrative Agent shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee or other agent or bailee selected by the
Administrative Agent in good faith.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

75



--------------------------------------------------------------------------------

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking or not taking such act, unless and until it shall have received
instructions from such Required Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement or requested by
the Administrative Agent.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Person acting
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent, subject to the approval by the Borrower
provided that no Borrower consent shall be required if a Default or Event of
Default exists at such time. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th

 

76



--------------------------------------------------------------------------------

day (i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Administrative Agent
and its representatives and agents in respect of any actions taken or not taken
by any of them while it was serving as the Administrative Agent.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Parallel Debt. Each Loan Party hereby irrevocably and
unconditionally undertakes (such undertaking and the obligations and liabilities
which are a result thereof, hereinafter being referred to as its “Parallel
Debt”) to pay to the Administrative Agent an amount equal to and in the currency
of the aggregate amount payable by it to any Secured Party under any Loan
Document (the “Principal Obligations”) in accordance with the terms and
conditions of such Principal Obligations. The Parallel Debt of each Loan Party
shall become due and payable as and when its Principal Obligations become due
and payable. An Event of Default in respect of the Corresponding Liabilities
shall constitute a default (verzuim) within the meaning of section 3:248 of the
Netherlands Civil Code with respect to the Parallel Liabilities without any
notice being required.

Each of the Loan Parties acknowledges that (i) the Parallel Debt of each Loan
Party (a) constitutes an undertaking, obligation and liability of such Loan
Party to the Administrative Agent (in its personal capacity and not in its
capacity as agent) which is separate and independent from, and without prejudice
to, its Principal Obligations and (b) represents the Administrative Agent’s own
claim to receive payment of such Parallel Debt from such Loan Party and (ii) the
Collateral created under the Loan Documents to secure the Parallel Debt is
granted to the Administrative Agent in its capacity as sole creditor of the
Parallel Debt.

Each of the Loan Parties agrees that (i) the Parallel Debt of each Loan Party
shall be decreased if and to the extent that its Principal Obligations have been
paid or in the case of guarantee obligations discharged, (ii) the Principal
Obligations of each Loan Party shall be decreased if and to the extent that its
Parallel Debt has been paid or in the case of guarantee obligations discharged,
and (iii) the amount payable under the Parallel Debt of each Loan Party shall at
no time exceed the amount payable under its Principal Obligations.

Any amount received or recovered by the Administrative Agent in respect of a
Parallel Debt (including, but not limited to, enforcement proceeds) shall be
applied in accordance with the terms of this Agreement subject to limitations
(if any) expressly provided for in any Security Document.

For the purpose of this Section 9.9, the Administrative Agent acts in its own
name and for itself and not as agent, trustee or representative of any other
Secured Party.

For purposes of any Netherlands Security Document any resignation by the
Administrative Agent is not effective with respect to its rights under the
Parallel Debt until all rights and obligations under the Parallel Debt have been
assigned and assumed to the successor agent.

 

77



--------------------------------------------------------------------------------

The Administrative Agent will reasonably cooperate in assigning its rights and
obligations under the Parallel Liabilities to any such successor agent and will
reasonably cooperate in transferring all rights and obligations under any
Netherlands Security Document to such successor agent.

The Administrative Agent is hereby authorized by the Secured Parties which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create and perfect the rights of pledge created by any
Netherlands Security Document. Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
with the creation of Parallel Debt obligations by any Loan Party which agrees to
provide security pursuant to a Netherlands Security Document.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

To the Borrower:

Bristow Group Inc.

2103 City West Blvd.

4th Floor

Houston, Texas 77042

Attention: General Counsel

Email: notices@bristowgroup.com

Facsimile: (713) 267-7620

To the Administrative Agent:

For Payments and Requests for Credit Extensions:

Michael Fey

Ankura Trust Company

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

PAYMENT INSTRUCTIONS:

TO ANKURA TRUST COMPANY

Bank: Deutsche Bank Trust Company Americas ABA No.: 021001033

Acct: Global Loan Services

 

78



--------------------------------------------------------------------------------

Acct. No.: 99183678

Ref.: Ankura Trust Company/Bristow

For Credit Related Matters:

Jay Hopkins

Ankura Trust Company

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (917) 544-7727

Fax: (603) 609-0707

Email: jay.hopkins@ankura.com

Other Notices/Deliveries to Administrative Agent:

Michael Fey

Ankura Trust Company

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reasonable reliance in good faith upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Term Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.

 

79



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to the Administrative Agent and to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e☐mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to the Administrative Agent or any Lender pursuant to Article II unless
such Lender and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(ii) Unless the Administrative Agent and Borrower otherwise prescribe,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Section 10.2. Waiver; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document, and no course of dealing between the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Term
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

(b) Subject to Section 2.19, no amendment or waiver of any provision of this
Agreement or the other Loan Documents, nor consent to any departure by the Loan
Parties therefrom, shall in any event be effective unless the same shall be in
writing and signed by a Borrower and the Required Lenders or a Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver

 

80



--------------------------------------------------------------------------------

shall: (i) increase the Term Loan Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Term Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any scheduled payment of any principal of, or interest on, any
Term Loan or any fees (including fees payable under Section 2.10(c)) hereunder
or reduce the amount of, waive or excuse any such payment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (vi) release any Guarantor or limit the liability of any such Guarantor
under the Facility Guarantee or any other Guarantee agreement or other Loan
Documents, without the written consent of each Lender, except in connection with
the sale or other disposition of such Guarantor or as expressly permitted in
this Agreement or other Loan Documents, (vii) release all or substantially all
collateral securing any of the Obligations or subordinate any Lien in such
collateral to any other creditor of the Borrower or any Subsidiary other than in
accordance with the terms of the Loan Documents, without the written consent of
each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
without the prior written consent of the Administrative Agent. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), such Lender shall have no other commitment or other
obligation hereunder (but such Lender shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.3) and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

Section 10.3. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and the
Lenders, including the reasonable fees, charges and disbursements of counsel
(including local counsel, foreign counsel, bankruptcy counsel, conflict counsel
and aviation counsel) for the Administrative Agent and its Affiliates and the
Lenders, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated
and whether incurred before or after the date hereof) and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel and financial advisors) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Term Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable allocated fees and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by

 

81



--------------------------------------------------------------------------------

any third party or by the Borrower or any other Loan Party or Related Party of a
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or Related Party of a Loan Party, and regardless of whether any Indemnitee
is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. The Borrower, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse such Administrative Agent or such
Lender for any such reasonable legal or other expenses incurred in connection
with investigating or defending against any of the foregoing, except if the same
is excluded from indemnification pursuant to the provisions of the immediately
preceding sentence. Each Indemnitee agrees to contest any indemnified claim if
reasonably requested by the Borrower, in a manner reasonably directed by the
Borrower, with counsel selected by the Indemnitee and approved by the Borrower,
which approval shall not be unreasonably withheld or delayed. Any Indemnitee
that proposes or intends to settle or compromise any such indemnified claim
shall give the Borrower written notice of the terms of such settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Borrower’s prior written consent thereto, which
consent shall not be unreasonably withheld or delayed; provided that the
Indemnitee shall not be restricted from settling or compromising any such claim
if the Indemnitee waives its right to indemnity from the Borrower in respect of
such claim and such settlement or compromise does not materially increase the
Borrower’s liability pursuant to this Section 10.3 to any Related Party of such
Indemnitee.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof or such amount
is otherwise incurred by the Administrative Agent in connection with its duties,
obligations and role hereunder, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Pro Rata Share (determined as of the time
that the unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified payment, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

82



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Term Loan or the
use of proceeds thereof.

(f) All amounts due under this Section 10.3 shall be payable within ten
(10) Business Days after written demand therefor.

Section 10.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Term Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Term
Loans at the time owing to the assigning Lender or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $500,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.

 

 

83



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, (y) such assignment is to a
Lender, an Affiliate of a Lender (or, in the case of an assignment by any Lender
party to this Agreement as of the Effective Date, to any Approved Lender with
respect to such Lender) or an Approved Fund or (z) such assignment is entered
into following the earlier of (i) the Plan Effective Date and (ii) the date that
is one year following the Effective Date; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (other than with respect to assignments
by a Lender to its Affiliate), (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.15.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to (i) a
natural person or (ii) a Bristow Competitor.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent ten (10) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless the Borrower gives written notice to the
assigning Lender prior to such tenth (10th) Business Day that the Borrower
objects to such assignment.

 

84



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Fairfield, Connecticut a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Information contained in the Register shall be
conclusive, absent manifest error. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for tax purposes and
solely with respect to the actions described in this Section 10.4.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that, to the extent affecting such
Participant: (i) increases the Term Loan Commitment of such Lender, (ii) reduces
the principal amount of any Term Loan or reduces the rate of interest thereon,
or reduces any fees payable hereunder, (iii) postpones the date fixed for any
payment of any principal of, or interest on, any Term Loan or any fees hereunder
or reduces the amount of, waives or excuses any such payment, (iv) changes
Section 2.16(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, (v) changes any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
(vi) releases any Guarantor or limits the liability of any such Guarantor under
the Facility Guarantee or any other Guarantee agreement, except in connection
with the sale or other disposition of such Guarantor or as expressly permitted
in this Agreement or other Loan Documents or (vii) releases all or substantially
all collateral securing any of the Obligations. Subject to paragraph (f) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14, and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information

 

85



--------------------------------------------------------------------------------

relating to a Participant’s interest in any commitments, loans, or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 and Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of, and consents in
writing to, the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15 as though
it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF).

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
(OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN AND
SHALL BE BROUGHT EXCLUSIVELY IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR
NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

86



--------------------------------------------------------------------------------

(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. ALL LOAN PARTIES THAT ARE
ORGANIZED UNDER THE LAWS OTHER THAN THOSE OF A STATE OF THE UNITED STATES HEREBY
CONSENT TO SERVICE OF PROCESS FOR THEM BEING GIVEN TO THE LEAD BORROWER AND
APPOINT THE LEAD BORROWER AS THEIR AGENT FOR SUCH SERVICE. FURTHER, EACH
NON-U.S. LOAN PARTY WAIVES ANY IMMUNITY IT MAY HAVE UNDER ANY NON-U.S. LAW OR
OTHERWISE IN RELATION TO THE JURISDICTION OR RULING OF ANY AFOREMENTIONED
NEW YORK STATE OR FEDERAL COURTS.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

87



--------------------------------------------------------------------------------

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee Letter
and the other Loan Documents constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid. The provisions of Sections 2.13, 2.14,
2.15, 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Term Loans.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of any information provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent or any such Lender, including
without limitation accountants, legal counsel and other advisors, solely for
purposes of evaluating such information, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower or any
Subsidiary, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

88



--------------------------------------------------------------------------------

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Term Loans,
together with all fees, charges and other amounts which may be treated as
interest on the Term Loans under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding a
Term Loan in accordance with applicable law, the rate of interest payable in
respect of such Term Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Term
Loan but were not payable as a result of the operation of this Section 10.12
shall be cumulated and the interest and Charges payable to such Lender in
respect of other periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment (to the extent permitted by
applicable law), shall have been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 10.15. Officer’s Certificates. It is not intended that any certificate
of any officer or director of the Borrower delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such officer or director.

Section 10.16. Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.

Section 10.17. Intercreditor Agreement. The Lenders acknowledge that the
obligations of the Borrower and the Guarantors in respect of the Existing Senior
Secured Notes will be secured by Liens on the Shared Collateral on a senior
priority basis to the Secured Obligations. In connection with the Borrower’s
entry into this Agreement, the Administrative Agent is authorized to enter into
the Intercreditor Agreement establishing the relative rights of the Secured
Parties and the Existing Senior Secured Notes Secured Parties with respect to
the Shared Collateral and certain related matters. The Lenders hereby
irrevocably (i) consent to such senior

 

89



--------------------------------------------------------------------------------

priority treatment of Liens to be provided for under the Intercreditor
Agreement, (ii) authorize the Administrative Agent to execute and deliver the
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of, and without any further consent, authorization or other action by,
any Lender, (iii) agree that, upon the execution and delivery thereof and so
long as it is in effect, each Lender will be bound by the provisions of the
Intercreditor Agreement, as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement and (iv) agree
that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section 10.17 or in accordance with the terms of the
Intercreditor Agreement. The Lenders hereby further irrevocably authorize the
Administrative Agent to enter into such amendments, supplements or other
modifications to the Intercreditor Agreement in connection with any extension,
renewal or refinancing of the Term Loans, any amendment, restatement, supplement
or other modification of the Existing Indenture Documents as are reasonably
acceptable to the Administrative Agent, in its sole discretion, to give effect
thereto, in each case on behalf of each Lender, and without any further consent,
authorization or other action by any Lender. The Administrative Agent shall have
the benefit of the provisions of Article IX with respect to all actions referred
to in this Section 10.17 and all actions taken or omitted to be taken by it in
accordance with the terms of the Intercreditor Agreement to the full extent
thereof. Notwithstanding anything contained herein or in any other Loan Document
to the contrary, any provision hereof or any other Loan Document (a) requiring
any Loan Party to deliver possession of any Shared Collateral to the
Administrative Agent or its representatives, or to cause the Administrative
Agent or its representatives to control any Shared Collateral, shall be deemed
to have been complied with if and for so long as the Existing Collateral Agent
shall have such possession or control or (b) requiring any Loan Party to name
the Administrative Agent as an additional insured or a lender loss payee under
any insurance policy or a beneficiary of any letter of credit, shall have been
complied with if any such insurance policy or letter of credit names the
Existing Collateral Agent as an additional insured, lender loss payee or
beneficiary, as the case may be, in each case pursuant to the terms of the
Intercreditor Agreement when in effect.

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

90



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.19. Export Controls. The Borrower hereby notifies the Administrative
Agent and each Lender that the sale, transfer, or export of certain
ITAR-Controlled Collateral may require pre-approval from the Department of
State’s Directorate of Defense Trade Controls. The Borrower hereby agrees to
provide the necessary information required for such pre-approval upon request.

Section 10.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other person who may be
entitled thereto under applicable law).

Section 10.21. Waiver of Immunity. To the extent that any Loan Party that is
organized under the laws other than those of a state of the United States has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Loan Party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement or any other Loan Document.

ARTICLE XI

GUARANTEE

Section 11.1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Obligations and severally, as a primary obligor and
not merely as a surety, the due and punctual payment of the Obligations. To the
fullest extent permitted by applicable law and except as otherwise provided in
the Loan Documents, each Guarantor waives notice of, or any requirement for
further assent to, any agreements or arrangements whatsoever by the Secured
Parties with any other person pertaining to the Obligations, including
agreements and arrangements for payment, extension, renewal, subordination,
composition, arrangement, discharge or release of the whole or any part of the
Obligations, or for the discharge or surrender of any or all security, or for
the compromise, whether by way of acceptance of part payment or otherwise, and,
to the fullest extent permitted by applicable law, the same shall in no way
impair each Guarantor’s liability hereunder.

 

91



--------------------------------------------------------------------------------

Section 11.2. Obligations Not Waived. To the fullest extent permitted by
applicable law and except as otherwise provided for herein or in the other Loan
Documents, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other person of any of the Obligations, and also
to the extent permitted by law and except as otherwise provided for herein or in
the other Loan Documents waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law and except as otherwise provided for herein or in
the other Loan Documents, the Guarantee of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension, renewal or increase of or in any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Agreement, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with
respect to any Guarantor under the Loan Documents; (d) the release of (or the
failure to perfect a security interest in) any of the security held by or on
behalf of the Administrative Agent or any other Secured Party; or (e) the
failure or delay of any Secured Party to exercise any right or remedy against
the Borrower or any Guarantor of the Obligations.

Section 11.3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security (to the extent such Guarantor has executed a Security
Document in favor of the Administrative Agent) for the payment of this Guarantee
and the Obligations and exchange, enforce, waive and release any such security
pursuant to the terms of any other Loan Documents; (b) apply such security and
direct the order or manner of sale thereof as it in its sole discretion may
determine subject to the terms of any other Loan Documents; and (c) release or
substitute any one or more endorsees, other Guarantors or other obligors
pursuant to the terms of any other Loan Documents. In no event shall this
Section 11.03 require any Guarantor to grant security, except as required by the
terms of the Loan Documents.

Section 11.4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.

Section 11.5. No Discharge or Diminishment of Guarantee. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than contingent indemnity
obligations with respect to then unasserted claims)), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall, to the fullest extent permitted by applicable law,
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any

 

92



--------------------------------------------------------------------------------

remedy under this Agreement, any other Loan Document, any guarantee or any other
agreement or instrument, by any amendment, waiver or modification of any
provision of this Agreement or any other Loan Document or other agreement or
instrument, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act, omission or delay to do any
other act that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the payment in full in cash of all the
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims)) or which would impair or eliminate any right of any
Guarantor to subrogation.

Section 11.6. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations) of the Borrower or any other person. Subject to the
terms of the other Loan Documents, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent the Obligations have
been paid in cash. Pursuant to and to the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
each Guarantor against the Borrower or any other Guarantor or any security.

Section 11.7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. Upon payment by each
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of each Guarantor against the Borrower arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations (other
than contingent indemnity obligations with respect to then unasserted claims).
In addition, any indebtedness of the Borrower or any Subsidiary now or hereafter
held by each Guarantor that is required by this Agreement to be subordinated to
the Obligations is hereby subordinated in right of payment to the prior payment
in full of the Obligations. If any amount shall be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness at any time when any Obligation then
due and owing has not been paid, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

93



--------------------------------------------------------------------------------

Section 11.8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs hereunder and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

Section 11.10. Covenant; Representations and Warranties. Each Guarantor agrees
and covenants to, and to cause its Subsidiary to, take, or refrain from taking,
each action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in this Agreement pertaining to actions to be
taken, or not taken, by such Guarantor or its Subsidiary will result. Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in this Agreement are true and correct in
all material respects on and as of the date hereof; provided that each reference
in any such representation and warranty to the knowledge of the Borrower shall,
for the purposes of this Section 11.10, be deemed to be a reference to
Guarantor’s knowledge.

Section 11.11. Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Obligations is stayed by reason of the insolvency or
receivership of the Borrower (including pursuant to the Cases) or otherwise, all
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantors immediately upon demand
by the Administrative Agent.

ARTICLE XII

PROVISIONS RELATING TO U.K. SAR CONTRACT.

Section 12.1.                  . The provisions of the SAR Addendum shall
control, notwithstanding any conflicting provisions set forth in this Agreement
or in any of the Loan Documents (other than Article XIII hereof). The Borrowers,
the Administrative Agent, and each Lender agrees and acknowledges that the
Department has certain rights under the U.K. SAR Contract, such as step-in
rights under Condition 42 of the General Conditions of Contract to the U.K. SAR
Contract (“U.K. SAR Contract Condition 42”), and the right to purchase the
Specified Aircraft or to require that the Borrower’s interest in the Specified
Aircraft be transferred to a new operator, under Condition 58 of the General
Conditions of Contract to the U.K. SAR Contract (“U.K. SAR Contract Condition
58”), which shall, together with the Assurance Letter, control as between the
Borrower, the Administrative Agent, the Administrative Agent and the Lenders,
notwithstanding any conflicting provision set forth in this Agreement or in any
of the Loan Documents (other than Article XIII hereof).

 

94



--------------------------------------------------------------------------------

Section 12.2.                  . (i) In the event that (i) the Administrative
Agent breaches any one or more of the covenants set forth in the SAR Addendum,
(ii) the Administrative Agent’s breach was not directly caused by a breach of
this Agreement by the Borrower, and (iii) the Administrative Agent has not cured
such breach within a time period equal to half the number of days, if any,
specified in the U.K. SAR Contract for the cure of such breach of the applicable
covenant set forth in the SAR Addendum, and so long as (A) no Event of Default
has occurred and is continuing, (B) this Agreement has not been earlier
terminated and (C) the Department has not exercised its right to acquire title
to any of the Specified Aircraft under U.K. SAR Contract Condition 58, the
Borrower may prepay the Term Loans and any such prepayment may be made without
payment of any prepayment fees, provided that, for the avoidance of doubt,
(y) no cure period shall exist for the Administrative Agent, as the case may be,
under this clause (c) of Section 6.1 if the U.K. SAR Contract does not provide
for a cure period in respect of the applicable covenant set forth in the SAR
Addendum, and (z) each cure period available under this clause (c) of
Section 6.1 shall begin as of the occurrence of the breach, unless another time
is expressly provided for in the applicable cure provision in the U.K. SAR
Contract (including, without limitation, from the time of notice if the
Department has provided a notice of unsatisfactory performance pursuant to
Condition 42.1 of the U.K. SAR Contract).

ARTICLE XIII

ITAR

Section 13.1. ITAR.

(a) The parties agree and acknowledge that (i) financing of the Aircraft is
subject to the United States International Traffic in Arms Regulations (“ITAR”)
and the terms and conditions of all applicable ITAR authorizations;
(ii) transfer of ownership, change of end-use, and export/re-export of the
Aircraft must be in compliance with ITAR at all times; (iii) any changes in the
use of the Aircraft, or any re-transfers or re-exports of the Aircraft will
require prior written authorization from the U.S. Department of State;
(iv) access to the Aircraft and ITAR-controlled technical data related to the
Aircraft is restricted to only those persons who are authorized by the U.S.
Department of State and/or ITAR.

(b) The parties further acknowledge that the Aircraft were exported from the
United States to the United Kingdom pursuant to temporary export licenses,
DSP-73s, which are valid for four (4) years. When requested by the Borrower, the
Administrative Agent and the Lenders shall promptly and without additional cost,
furnish the Borrower with any documentation which is reasonably necessary to
support the Borrower’s application for any required amendment, renewal or
replacement of such licenses.

(c) The parties further acknowledge that the ITAR-controlled technical data
related to the Aircraft is subject to ITAR. The Administrative Agent and each
Lender agrees that no technical data, information or other items in each case
which is ITAR-controlled provided by the Borrower or any Affiliate in connection
with the Aircraft shall be provided to any foreign persons or to a foreign
entity, including without limitation, a foreign employee or subsidiary of the
Administrative Agent, the Administrative Agent or any Lender (including those
located in the U.S. and the U.K.), without the express written authorization of
the appropriate export license, technical assistance agreement or other
requisite authorization for technical data or items in each case which is
ITAR-controlled.

(d) The parties agree and acknowledge that either party must notify the other of
the details and circumstances of any alleged violation or noncompliance with any
and all applicable regulations or government authorizations that relate to the
Aircraft.

(remainder of page left intentionally blank)

 

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW GROUP INC., as Lead Borrower By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW HOLDINGS COMPANY LTD. III,

as Co-Borrower

By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW U.S. LLC, in its capacity as general partner of BL HOLDINGS II C.V., as
a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Manager

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BHNA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRISTOW U.S.
LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Manager BRISTOW HELICOPTERS INC., as a
Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRISTOW U.S.
LEASING LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRISTOW
ALASKA INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRISTOW U.S.
HOLDINGS LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BRISTOW HELICOPTER GROUP LIMITED,

as a Guarantor

By:  

/s/ James Howell-Richardson

  Name:James Howell-Richardson   Title:  Director BRISTOW HOLDINGS COMPANY LTD.,
as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BL HOLDINGS
II C.V., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Member of Management Board By:  

/s/ Alan Corbett

  Name:Alan Corbett   Title:  Member of Management Board

BL SCOTIA LP, as a Guarantor

 

By: Bristow U.S. LLC, its General Partner

By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Manager BRISTOW CANADIAN REAL ESTATE
COMPANY INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BRISTOW CANADA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRISTOW
CAYMAN LTD. By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer BRILOG
LEASING LTD. By:  

/s/ Geoffrey L. Carpenter

  Name:Geoffrey L. Carpenter   Title:  Vice President and Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  BRISTOW (UK) LLP   Acting by:   BL US Holdings LLC, member and Geoffrey L.
Carpenter duly authorised by BL US Holdings LLC to sign on its behalf as member
of Bristow (UK) LLP  

/s/ Geoffrey L. Carpenter

  Signature   On behalf of BL US Holdings LLC   Acting by:   BL Holdings II CV,
member and Geoffrey L. Carpenter duly authorised by BL Holdings II CV to sign on
its behalf as member of Bristow (UK) LLP  

/s/ Geoffrey L. Carpenter

  Signature   On behalf of BL Holdings II CV   BL Holdings II CV, member and
Alan Corbett duly authorised by BL Holdings II CV to sign on its behalf as
member of Bristow (UK) LLP  

/s/ Alan Corbett

  Signature   On behalf of BL Holdings II CV

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ANKURA TRUST COMPANY, LLC,

as Administrative Agent

By:  

/s/ Ryan M. Roy

  Name:Ryan M. Roy   Title:  Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Phillip Waldier

  Name:Phillip Waldier   Title:  Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

DW-TX, LP

By: DW Partners, LP, its investment manager

 

as a Lender

By:  

/s/ Houdin Honarvar

  Name:Houdin Honarvar   Title:  General Counsel/CCO

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD.

as a Lender

By: Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name:Jason Hempel   Title:  Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P.

as a Lender

By: Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name:Jason Hempel   Title:  Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.

as a Lender

By: Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name:Jason Hempel   Title:  Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Fund Master, L.P.

as a Lender

By: OHA Diversified Credit Strategies GenPar LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA MD Opportunistic Credit Master Fund, L.P.

as a Lender

By: OHA MD Opportunistic Credit GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Fund

(Parallel), L.P.

as a Lender

By: OHA Diversified Credit Strategies GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Northwell Health, Inc.

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Coca-Cola Company Master Retirement

Trust

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OCA OHA Credit Fund LLC, an individual

series of OCA Investment Partners LLC

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Enhanced Credit Strategies Master Fund L.P.

as a Lender

By: OHA Enhanced Credit Strategies GenPar, LLC, its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Illinois State Board of Investment

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHAT Credit Fund, L.P.

as a Lender

By: OHAT Credit GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Lerner Enterprises, LLC

as a Lender

By: Oak Hill Advisors, L.P., as advisor and attorney-in-fact to Lerner
Enterprises, LLC By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:
  Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Future Fund Board of Guardians

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Centre Street Partnership, L.P.

as a Lender

By: OHA Centre Street GenPar, LLC,

its general partner

By: OHA Centre Street MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Indiana Public Retirement System

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Master SIF SICAV-SIF

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD II, L.P.

as a Lender

By: OHA BCSS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD II, L.P.

as a Lender

By: OHA MPS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Structured Products Master Fund D, L.P.

as a Lender

By: OHA Structured Products GenPar, LLC,

its general partner

By: OHA Structured Products MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Strategic Credit Master Fund II, L.P.

as a Lender

By: OHA Strategic Credit II GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD, L.P. as a Lender

By: OHA BCSS SSD GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD, L.P.

as a Lender

By: OHA MPS SSD GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA AD Customized Credit Fund (International), L.P.

as a Lender

By: OHA AD Customized Credit Fund GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA-CDP ESCF, L.P.

as a Lender

By: OHA-CDP ESCF GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:   Authorized
Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ALOHA European Credit Fund, L.P.

as a Lender

By: ALOHA European Credit Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Finlandia Credit Fund, L.P.

as a Lender

By: OHA Finlandia Credit Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Oregon Public Employees Retirement Fund

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Master Fund

(Parallel II), L.P.

as a Lender

By: OHA Diversified Credit Strategies Fund

(Parallel II) GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Tractor

Master Fund, L.P.

as a Lender

By: OHA Diversified Credit Strategies Tractor

Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Whitebox Multi-Strategy Partners, LP as a Lender

By: Whitebox General Partner, LLC, its general

partner

By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel
Whitebox Asymmetric Partners, LP as a Lender

By: Whitebox General Partner, LLC, its general

partner

By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel

Whitebox Caja Blanca Fund, LP

as a Lender

By: Whitebox Caja Blanca GP, LLC, its general

Partner

By: Whitebox General Partner, LLC,

its managing member

By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Whitebox Relative Value Partners, LP as a Lender By: Whitebox General Partner,
LLC, its general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel
Whitebox Credit Partners, LP as a Lender By: Whitebox General Partner, LLC, its
general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel
Pandora Select Partners, LP as a Lender By: Whitebox General Partner, LLC, its
general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Whitebox GT Fund, LP as a Lender By: Whitebox General Partner, LLC, its general
partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[Signature Page to Term Loan Credit Agreement]